UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under § 240.14a-12 The Finish Line, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 6, 2014 Dear Shareholder: You are cordially invited to attend the 2014 Annual Meeting of Shareholders of The Finish Line, Inc., on Thursday, July 17, 2014, at 9:00 a.m. EDT, to be held at Finish Line Customer Central, 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235.Members of your Board of Directors and management look forward to greeting those shareholders who are able to attend. The accompanying Notice and Proxy Statement describe the matters to be acted upon at the meeting.Pursuant to the rules of the Securities and Exchange Commission, we have elected to deliver our proxy materials to our shareholders over the Internet.On June 6, 2014, we mailed to our shareholders a Notice of Internet Availability of Proxy Materials containing instructions on how to access our Proxy Statement and 2014 Annual Report to Shareholders.Shareholders who did not receive the Notice of Internet Availability of Proxy Materials will receive a copy of the Proxy Statement and Annual Report by mail. It is important that your shares are represented and voted at the meeting.Whether or not you plan to attend the meeting, we urge you to vote promptly. You may vote your shares on the Internet at www.proxyvote.com.If you received the proxy materials by mail, you may either vote on the Internet at the website identified above, or by signing, dating, and mailing the enclosed Proxy Card in the accompanying self-addressed envelope.If you attend the meeting, you may withdraw your proxy and vote in person. If your shares are held in the name of a bank, broker, or other nominee, please follow the instructions on the voting instruction form furnished by such bank, broker, or other nominee in order to vote your shares.Please note that if your shares are held in the name of a bank, broker, or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder prior to the meeting and bring the proxy to the meeting. Your interest and participation in the affairs of The Finish Line, Inc. are greatly appreciated. Respectfully, Glenn S. Lyon Chairman and Chief Executive Officer The Finish Line, Inc. 3308 N. Mitthoeffer Road Indianapolis, Indiana 46235 Notice of Annual Meeting of Shareholders to be held July 17, 2014 TO THE SHAREHOLDERS OF THE FINISH LINE, INC.: Notice is hereby given that the 2014 Annual Meeting of Shareholders of The Finish Line, Inc. (the “Company”) to be held at Finish Line Customer Central, 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235, on Thursday, July 17, 2014, at 9:00 a.m. EDT, will be conducted for the following purposes: To elect three Class I Directors to serve on the Company’s Board of Directors until the 2017 Annual Meeting of Shareholders; To ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending February 28, 2015; To vote on a non-binding advisory resolution to approve the compensation of the Company’s Named Executive Officers; To approve The Finish Line, Inc. 2009 Incentive Plan, as amended and restated; and To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. Only shareholders of record at the close of business on May 16, 2014, will be entitled to notice of, and to vote at, the Annual Meeting and any adjournments or postponements thereof. By Order of the Board of Directors, Christopher C. Eck Senior Vice President, General Counsel and Corporate Secretary Indianapolis, Indiana June 6, 2014 Your vote is important.Whether or not you plan to attend the meeting, we urge you to vote promptly.You may vote your shares over the Internet.If you received a paper copy of the Proxy Card by mail, you may vote your shares over the Internet or by signing, dating, and mailing the Proxy Card in the envelope provided.You may revoke your proxy prior to or at the meeting and vote in person if you wish.If your shares are held by a broker, bank, or other nominee, it is important that they receive your voting instructions. Important Notice Regarding the Availability of Proxy Materials for the 2014 Annual Meeting of Shareholders to be Held on July 17, 2014 9:00 a.m. EDT Our Proxy Statement for the 2014 Annual Meeting of Shareholders and our Annual Report on Form 10-K for the fiscal year ended March 1, 2014 are available at www.finishline.com (click on the Investor Relations link) and www.proxyvote.com. The Finish Line, Inc. 3308 N. Mitthoeffer Road Indianapolis, Indiana 46235 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS JULY 17, 2014 PROXY SUMMARY Annual Meeting of Shareholders Our 2014 Annual Meeting of Shareholders will be held on Thursday, July 17, 2014, at 9:00 a.m. Eastern Daylight Time (EDT), at Finish Line Customer Central, 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235. Eligibility to Vote Shareholders of record at the close of business on May 16, 2014, are entitled to vote on the items to be considered at the Annual Meeting. Agenda Items Shareholders will vote on the following items to be considered at the Annual Meeting: · Item 1:To elect three Class I Directors to serve on the Company’s Board of Directors until the 2017 Annual Meeting of Shareholders.The nominees are Glenn S. Lyon, Dolores A. Kunda, and Torrence Boone.Additional information about this item can be found under “Election of Class I Directors” below. · Item 2:To ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending February 28, 2015.Additional information about this item can be found under “Ratification of the Selection of Independent Auditors” below. · Item 3:To approve a non-binding advisory resolution approving the compensation of the Company’s Named Executive Officers.Additional information about this item can be found under “Non-Binding Advisory Resolution to Approve the Compensation of the Company’s Named Executive Officers” below. · Item 4:To approve The Finish Line, Inc. 2009 Incentive Plan, as amended and restated.Additional information about this item can be found under “Approval and Adoption of The Finish Line, Inc. 2009 Incentive Plan, as Amended and Restated” below. Recommendations of the Board of Directors · Item 1:The Board unanimously recommends that shareholders vote “FOR” these Class I Director nominees. · Item 2:The Board unanimously recommends that shareholders vote “FOR” ratification of the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm. · Item 3:The Board unanimously recommends that shareholders vote “FOR” the approval of the non-binding advisory resolution approving the compensation of the Company’s Named Executive Officers. · Item 4:The Board unanimously recommends that shareholders vote “FOR” the approval of the Company’s 2009 Incentive Plan, as amended and restated. 2 How to Cast Your Vote Eligible shareholders can vote by either of the following methods: · Internet:Go to www.proxyvote.com (and follow the instructions), until 11:59 p.m. EDT on July 16, 2014. · Mail:Mark, sign, and date a Proxy Card and return it to Vote Processing. Named Executive Officers for Fiscal Year 2014 · Mr. Glenn S. Lyon, Chief Executive Officer · Mr. Samuel M. Sato, President, Finish Line Brand · Mr. Edward W. Wilhelm, Executive Vice President, Chief Financial Officer · Mr. Steven J. Schneider, Executive Vice President, Strategic Initiatives · Mr. Mark S. Landau, Executive Vice President, Chief Business Development Officer · Mr. George S. Sanders, Former Executive Vice President, Real Estate and Store Development Board of Directors and Committees The Company’s Board of Directors consists of eight members, seven of whom are independent and our Chairman and CEO, Mr. Lyon.The Board has four committees: Audit Committee, Compensation Committee, Governance & Nominating Committee, and Strategy Committee.The members of all committees, other than the Strategy Committee, are independent Directors. Director Compensation Our outside Directors receive annual cash compensation in the form of a retainer ($35,000), with additional amounts for the Lead Director ($15,000), committee chairs ($10,000 or $20,000, depending on the committee), attending regularly scheduled ($2,000) and non-regularly-scheduled ($1,000) Board meetings, and attending committee meetings ($1,500).Each outside Director also receives an annual grant of Company common stock valued at $90,000.These amounts are subject to change annually. Executive Compensation The overall strategy of the Compensation Committee is the establishment of a competitive and balanced, performance-based compensation structure.The Company’s executive officer compensation philosophy is performance-driven and heavily incorporates pay for performance.For a detailed discussion of the Company’s executive compensation programs and its strategy and philosophy, see “Compensation Discussion and Analysis” below. Compensation Components Compensation for the Company’s executive officers consists of a base salary and performance-based and at-risk compensation, including an Executive Officer Bonus Program (EOBP), a Long-Term Incentive Bonus Program (LTIB), and stock-based awards.Certain metrics must be achieved for the executive officers to receive payouts on the performance-based and at-risk compensation.Except for the base salary of Mr. Wilhelm, the base salaries for the Named Executive Officers for fiscal year 2014 did not increase over the base salaries for fiscal year 2013.The base salary for Mr. Schneider for Fiscal 2014 decreased commensurate with his new position as Executive Vice President. Bonus Achievement For the Company’s fiscal year 2014, no Named Executive Officer achieved higher than 90% of the maximum potential payout under the Company Performance Category of the Executive Officer Bonus Program (EOBP).Certain metrics were not achieved, and thus the corresponding payouts amounted to less than 100% of the maximum potential payout.All Named Executive Officers received a payout equal to 5% of the maximum potential payout under the Super Bonus Category of the EOBP based on the Company minimally exceeding its target performance.All eligible Named Executive Officers received a 50% payout under the fiscal year 2012 Long-Term Incentive Bonus Program, as 90% of the three-year performance goal (measured at the end of fiscal year 2014) was achieved. 3 For the Company’s fiscal year 2013, no Named Executive Officer achieved higher than 41% of the maximum potential payout under the Company Performance Category, no Named Executive Officer received a payout under the Super Bonus Category or Executive Team Bonus Category (which is not a category under the 2014 EOBP), and all eligible Named Executive Officers received a full payout under the fiscal year 2011 Long-Term Incentive Bonus Program (measured at the end of fiscal year 2013). For the Company’s fiscal year 2012, all of the Company’s Named Executive Officers achieved a 100% payout under the Company Performance Category and Executive Team Bonus Category, the Named Executive Officers received a 20% payout under the Super Bonus Category, and all eligible Named Executive Officers received a full payout under the fiscal year 2010 Long-Term Incentive Bonus Program (measured at the end of fiscal year 2012). 4 GENERAL INFORMATION This Proxy Statement and the accompanying Notice of Annual Meeting of Shareholders and Proxy Card are being made available to shareholders on or about June 6, 2014 in connection with the solicitation of proxies by the Board of Directors (the “Board”) of The Finish Line,Inc. (“Finish Line” or the “Company”) for use at the 2014 Annual Meeting of Shareholders of the Company (the “Annual Meeting”) to be held at Finish Line Customer Central, 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235, on Thursday, July 17, 2014, at 9:00 a.m. EDT, and any adjournment or postponement thereof. We have elected to use the “e-proxy” rules adopted by the Securities and Exchange Commission (“SEC”) to furnish our proxy materials to shareholders through a “notice only” model using the Internet.This delivery process will allow us to provide shareholders with the information they need, while at the same time conserving natural resources and lowering the cost of delivery.On or about June 6, 2014, we mailed to our shareholders a Notice of Internet Availability of Proxy Materials (the “E-Proxy Notice”) containing instructions on how to access our Proxy Statement and 2014 Annual Report to Shareholders (the “Annual Report”), which includes our financial statements for the fiscal year ended March 1, 2014.The E-Proxy Notice also provides instructions on how to vote on the Internet and includes instructions on how to receive a paper copy of the proxy materials by mail.On or about June 6, 2014, we also first mailed printed copies of this Proxy Statement, our 2014 Annual Report on Form 10-K, and Proxy Card to our other shareholders who requested such materials. At the Annual Meeting, the Company’s shareholders will be asked to: Elect three Class I Directors to serve on the Board until the 2017 Annual Meeting of Shareholders; Ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending February 28, 2015; Vote on a non-binding advisory resolution to approve the compensation of the Company’s Named Executive Officers; Approve the Company’s 2009 Incentive Plan, as amended and restated (the “Restated 2009 Plan”); and Vote on such other matters as may properly come before the Annual Meeting or any adjournments or postponements thereof. Important Notice Regarding the Availability of Proxy Materials You may obtain copies of our public filings, including this Proxy Statement, the form of proxy relating to the Annual Meeting, and our 2014 Annual Report on Form 10-K, without charge from our website at www.finishline.com (click on the Investor Relations link) or from the SEC’s website at www.sec.gov.The Company’s stock is traded on the NASDAQ Global Select Market under the ticker symbol FINL.If you received an E-Proxy Notice and would still like to receive a printed copy of the proxy materials, you may request a paper copy of any of these materials, without charge, on the Internet at www.proxyvote.com.To receive materials prior to the Annual Meeting, please make your request no later than July 3, 2014.If you do not request materials pursuant to the foregoing procedures, you may not receive a printed copy of the materials prior to the Annual Meeting.For meeting directions to Finish Line Customer Central, please call (317) 899-1022, extension 5. Throughout this Proxy Statement, “Fiscal 2012,” “Fiscal 2013,” “Fiscal 2014,” “Fiscal 2015,” and “Fiscal 2016” represent the fiscal years ended March 3, 2012, March 2, 2013, March 1, 2014, February 28, 2015, and February 27, 2016, respectively. Persons Making the Solicitation The Company is making this solicitation and will bear the expenses of preparing and delivering proxy materials to the Company’s shareholders.In addition to the furnishing of the E-Proxy Notice and this Proxy Statement, proxies may be solicited personally, by telephone, by e-mail, by fax, or by other electronic means of communication by officers or employees of the Company, none of whom will receive additional compensation for such services.The Company will also reimburse brokerage houses and other nominees for their reasonable expenses in forwarding proxy materials to beneficial owners of the Company’s Class A Common Shares (referred to herein as “Class A Common Shares” or “common stock”). 5 Vote Required Shareholders of record of the Company’s common stock at the close of business on May 16, 2014 (the “Record Date”), are entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponement thereof.On the Record Date, 48,547,618 shares of common stock were outstanding and entitled to vote.Each outstanding share of common stock entitles the holder thereof to one vote on each matter submitted to the shareholders for a vote.The holders of a majority of all the votes entitled to be cast at the Annual Meeting must be represented at the meeting, either in person or by proxy, to constitute a quorum.There must be a quorum for the Annual Meeting to be held. For the election of Directors, the three nominees receiving the highest number of affirmative votes of the shares of common stock present or represented and entitled to be voted at the Annual Meeting shall be elected.Votes withheld from any Director are counted for purposes of determining the presence or absence of a quorum for the transaction of business.Shareholders do not have the right to cumulate their votes in the election of Directors. For the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending February 28, 2015, to be ratified, and for the non-binding advisory resolution relating to the compensation of the Company’s Named Executive Officers to be approved, more votes must be cast by all holders of shares of common stock in favor of the proposal than are cast against it. The approval of the Restated 2009 Plan requires the affirmative vote of a majority of the outstanding shares of the Company’s common stock present in person or represented by proxy at the Annual Meeting. Abstentions will be counted for purposes of determining whether a quorum is present at the Annual Meeting for the transaction of business.The Company intends to count broker non-votes as present or represented for purposes of determining the presence or absence of a quorum for the transaction of business.Abstentions and broker non-votes will have the same effect as a vote against the proposal to approve the Restated 2009 Plan.However, abstentions and broker non-votes will have no effect on the vote for any of the other proposals described above. Voting Procedures Ensure that your shares can be voted at the Annual Meeting by voting electronically on the Internet, submitting your Proxy Card, or contacting your broker, bank, or other nominee. Voting Via the Internet.You may vote via the Internet by going to www.proxyvote.com and following the instructions.You will need to have the E-Proxy Notice, or if you received a printed copy of the proxy materials, your Proxy Card or voting instruction card, available when voting via the Internet.If you want to vote via the Internet, you must do so before 11:59 p.m. EDT, on July 16, 2014.If you vote via the Internet, you do not need to return a Proxy Card. Voting By Mail.If you are a beneficial owner, you may vote by mail by signing and dating your Proxy Card or voting instruction card provided by your broker, bank, or other nominee and mailing it in the postage-prepaid envelope provided.If you are a shareholder of record and you received a printed copy of our proxy materials, you may vote via the Internet, or by signing and dating your Proxy Card or voting instruction card and mailing it in the postage-prepaid envelope provided.If you are a shareholder of record and received the E-Proxy Notice, please follow the instructions on the E-Proxy Notice in order to obtain a Proxy Card.If you provide specific voting instructions, your shares will be voted as you instruct. If your shares are held in the name of a bank, broker, or other nominee, please follow the instructions on the voting instruction form furnished by such bank, broker, or other nominee in order to vote your shares.Please note that if your shares are held in the name of a bank, broker, or other nominee and you wish to vote at the Annual Meeting, you must obtain a proxy issued in your name from that record holder prior to the meeting and bring the proxy to the meeting. If your shares are registered in your name, submit your proxy as soon as possible via the Internet, or if you received a paper copy of the Proxy Card by mail, by signing, dating, and returning the Proxy Card, so that your 6 shares can be voted at the Annual Meeting.Instructions regarding Internet voting are set forth below and are included in the E-Proxy Notice and the Proxy Card. Revocability of Proxy A proxy may be revoked by a shareholder prior to voting at the Annual Meeting by written notice to the Corporate Secretary of the Company, by submission of another proxy bearing a later date, or by voting in person at the Annual Meeting.Such notice or later proxy will not affect a vote on any matter taken prior to the receipt thereof by the Company.The mere presence at the Annual Meeting of a shareholder who has appointed a proxy will not revoke the prior appointment. If not revoked, the proxy will be voted at the Annual Meeting in accordance with the instructions indicated on the Proxy Card by the shareholder or, if no instructions are indicated, will be voted “FOR” the election of the three Class I Director nominees indicated herein to serve on the Board until the 2017 Annual Meeting of Shareholders, “FOR” the ratification of the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm, “FOR” the resolution to approve the compensation of the Company’s Named Executive Officers, and “FOR” the approval of the Restated 2009 Plan, and, as to any other matter that may be properly brought before the Annual Meeting, in accordance with the judgment of the proxy. 7 ELECTION OF CLASS I DIRECTORS (Item 1 on your Proxy Card) The Company’s Bylaws provide for dividing the Board into three classes, as nearly equal in number as possible, with the term of office of one class expiring each year, and with each Director to hold office until his or her successor is duly elected and qualified, except in the event of his or her death, resignation, or removal.The Company believes it is advantageous to, and in the best interests of, the Company and the Company’s shareholders to maintain a classified board of directors for a number of reasons.First, a classified board of directors helps ensure the continuity and stability of the board’s leadership and policies.Second, the Company believes a classified board structure facilitates long-term planning and enhances the ability of the board to implement business strategies.Directors who serve a longer term are less subject to outside influences, thereby encouraging director independence in the analysis and implementation of long-term business strategies.Finally, the Company believes a classified board of directors will assist the board in protecting the interests of shareholders in the event of an unsolicited offer for the Company.Having a classified board typically operates to extend the time required to effect a hostile, unsolicited change in control of the board of directors, which reduces the Company’s vulnerability to a coercive takeover attempt and makes it more likely that a potential acquiror would initiate discussions with the existing board since it cannot replace all directors in a single election cycle.The Company is currently not aware of any such takeover attempt or that one is currently being contemplated. The term of the Class I Directors, consisting of Glenn S. Lyon, Dolores A. Kunda, and Torrence Boone, will expire at the 2014 Annual Meeting of Shareholders.The term of the Class II Directors, consisting of William P. Carmichael and Richard P. Crystal, will expire at the 2015 Annual Meeting of Shareholders.The term of the Class III Directors, consisting of Stephen Goldsmith, Catherine A. Langham, and Norman H. Gurwitz, will expire at the 2016 Annual Meeting of Shareholders. The persons named in the accompanying Proxy Card as proxies for this meeting will vote in favor of the three nominees as Class I Directors of the Company unless otherwise indicated by the shareholder on the Proxy Card.Those Class I Directors elected at the 2014 Annual Meeting will serve for a three-year term expiring at the 2017 Annual Meeting of Shareholders, and until their successors are duly elected and qualified, except in the event of their respective death, resignation, or removal.Management has no reason to believe that the nominees will be unable or unwilling to serve if elected.If any nominee should become unavailable prior to the election, the accompanying Proxy Card will be voted for the election in his or her stead of such other person as the Board may recommend. Nominees The nominees for election as Class I Directors of the Company are Glenn S. Lyon, Dolores A. Kunda, and Torrence Boone.Each of such persons currently serves as a Director of the Company.The nominees for election as Class I Directors of the Company were selected by the Board upon the recommendation of the Governance & Nominating Committee of the Board. Recommendation of the Board of Directors The Board of Directors unanimously recommends that shareholders vote “FOR” the Class I Director nominees set forth above.Proxies solicited by the Board will be so voted, unless shareholders specify otherwise on their Proxy Cards (Item 1 on your Proxy Card). 8 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of May 16, 2014, information relating to the beneficial ownership of the Company’s common stock by the following persons: · Each of the Company’s current Directors and nominees for election as a Director; · The Company’s Chief Executive Officer, Chief Financial Officer, and each of the Company’s three most highly compensated executive officers serving at the end of Fiscal 2014 (other than the Chief Executive Officer and Chief Financial Officer) (each, an “NEO,” and together as a group, the “NEOs”); · All of the Company’s Directors and executive officers as a group; and · Each other person known by the Company to beneficially own more than five percent of the Company’s outstanding common stock. Information with respect to the Directors and NEOs is based on the Company’s records and data supplied by each of the Directors and NEOs.Information with respect to beneficial owners of more than five percent of the outstanding common stock is based on filings those persons have made with the SEC. Name and Position Number of Shares(1) Stock Options Exercisable within 60 days(2) Total Shares Beneficially Owned % of Shares(3) Glenn S. Lyon Chairman and Chief Executive Officer * Samuel M. Sato President, Finish Line Brand – * Edward W. Wilhelm Executive Vice President Chief Financial Officer * Steven J. Schneider Executive Vice President, Strategic Initiatives * Mark S. Landau Executive Vice President, Chief Business Development Officer * George S. Sanders Former Executive Vice President, Real Estate and Store Development * Stephen Goldsmith Director * William P. Carmichael Director – * Catherine A. Langham Director * Dolores A. Kunda Director – * Norman H. Gurwitz Director – * RichardP. Crystal Director – * Torrence Boone Director – * All current executive officers and Directors as a group (16 persons)** % 9 Other 5% Beneficial Owners Number of Shares Stock Options Exercisable within 60 days Total Shares Beneficially Owned % of Class(3) Royce & Associates, LLC(10) – 12.3% BlackRock, Inc.(11) – 9.2% The Vanguard Group, Inc.(12) – 6.5% * Represents less than 1% of the Company’s outstanding shares of common stock calculated in accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).See footnote 3 below. ** Excludes George S. Sanders, the Company’s former Executive Vice President, Real Estate and Store Operations, who retired from the Company effective October 31, 2013.Mr. Sanders is disclosed in the table above because he is a “named executive officer” of the Company for Fiscal 2014, as determined pursuant to Regulation S-K Item 402(a)(3)(iv), despite the fact he is currently not employed by the Company. Each executive officer and Director has sole voting and investment power with respect to the shares listed, unless otherwiseindicated, and the address for the executive officers and Directors is: 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235. The executive officers and Directors listed have the right to acquire the number of shares of common stock reflected in this column within 60 days of May 16, 2014. For each individual or group disclosed in the table above, the figures in this column are based on 48,547,618 shares of common stock issued and outstanding as of May 16, 2014, plus the number of shares of common stock each such individual or group has the right to acquire on or within 60 days after May 16, 2014, computed in accordance with Rule 13d-3(d)(1) under the Exchange Act. Includes 45,405 shares of restricted stock held by Mr. Lyon pursuant to grants received on April 1, 2014 under The Finish Line, Inc. 2009 Incentive Plan.Mr. Lyon has voting rights with respect to these unvested shares, and may be deemed to have investment power over the shares. Includes 21,303 shares of restricted stock held by Mr. Sato pursuant to grants received on April 1, 2014 under The Finish Line, Inc. 2009 Incentive Plan.Mr. Sato has voting rights with respect to these unvested shares, and may be deemed to have investment power over the shares. Includes 10,090 shares of restricted stock held by Mr. Wilhelm pursuant to grants received on April 1, 2014 under The Finish Line, Inc. 2009 Incentive Plan.Mr. Wilhelm has voting rights with respect to these unvested shares, and may be deemed to have investment power over the shares. Includes 2,568 shares of restricted stock held by Mr. Schneider pursuant to grants received on April 1, 2014 under The Finish Line, Inc. 2009 Incentive Plan.Mr. Schneider has voting rights with respect to these unvested shares, and may be deemed to have investment power over the shares. Includes 8,438 shares of restricted stock held by Mr. Landau pursuant to grants received on April 1, 2014 under The Finish Line, Inc. 2009 Incentive Plan.Mr. Landau has voting rights with respect to these unvested shares, and may be deemed to have investment power over the shares. For each Director, includes 4,007 shares of restricted stock held by the Director pursuant to grants made to each Director on July 18, 2013 under The Finish Line, Inc. 2009 Incentive Plan.Under the terms of the grants, all the shares will vest in one tranche on July 18, 2014.Each Director has voting rights with respect to these unvested shares, and may be deemed to have investment power over the shares. This information is based solely on a Schedule 13G/A filed on behalf of Royce & Associates, LLC (“Royce”) with the SEC as of December 31, 2013.The address of Royce is 745 Fifth Avenue, New York, New York 10151.Royce has sole voting and dispositive power with respect to all 5,980,924 of the reported shares. This information is based solely on a Schedule 13G/A filed on behalf of BlackRock, Inc. (“BlackRock”) with the SEC as of December 31, 2013.The address of BlackRock is 40 E. 52nd Street, New York, New York 10022.BlackRock has sole voting power with respect to 4,283,406 of the reported shares, and sole dispositive power with respect to all 4,445,912 of the reported shares. This information is based solely on a Schedule 13G/A filed on behalf of The Vanguard Group, Inc. (“Vanguard”) with the SEC as of December 31, 2013.The address of Vanguard is 100 Vanguard Blvd., Malvern, Pennsylvania 19355.Vanguard has sole voting power with respect to 67,057 of the reported shares, sole dispositive power with respect to 3,080,291 of the reported shares, and shared dispositive power with respect to 66,557 of the reported shares. 10 MANAGEMENT Executive Officers and Directors Executive officers of the Company are appointed by and serve at the discretion of the Board.Unless otherwise stated below, there are no family relationships among any Directors or executive officers of the Company.The executive officers, Directors, and nominees for Director of the Company are as follows: Name Age Position With the Company Since Glenn S. Lyon 63 Class I Director, Chairman of the Board, and Chief Executive Officer / Nominee for Director Samuel M. Sato 50 President, Finish Line Brand Edward W. Wilhelm 55 Executive Vice President, Chief Financial Officer Steven J. Schneider 58 Executive Vice President, Strategic Initiatives Mark S. Landau 56 Executive Vice President, Chief Business Development Officer Michael L. Marchetti 63 Executive Vice President, General Manager of Finish Line Macy’s Stores Daniel S. Marous 46 Executive Vice President, Supply Chain and IT Melissa A. Greenwell 47 Executive Vice President, Chief Human Resources Officer Bill Kirkendall 60 Executive Vice President, President of Running Specialty Group Dolores A. Kunda 58 Class I Director / Nominee for Director Torrence Boone 45 Class I Director / Nominee for Director William P. Carmichael 70 Class II Director Richard P. Crystal 69 Class II Director Stephen Goldsmith 67 Class III Director Catherine A. Langham 56 Class III Director Norman H. Gurwitz 67 Class III Director Mr. Glenn S. Lyon is currently the Chief Executive Officer of the Company, serving in such capacity since December 2008, and Chairman of the Company’s Board of Directors, serving in such capacity since July 2010.Mr. Lyon is also currently a member of the Strategy Committee of the Board.Mr. Lyon was originally elected to the Board in January 2009.He served as President of the Company from October 2003 to December 2008 and Executive Vice President from September 2001 to October 2003, as well as the Company’s Chief Merchandising Officer from 2001 until 2007.Prior to joining the Company, Mr. Lyon served as President/CEO of Paul Harris Stores, Inc., a women’s apparel retailer, from March 2000 to February 2001.From October 1995 to February 2000, he held positions as President and General Merchandising Manager of Modern Woman Stores, a Division of the American Retail Group.Mr. Lyon also spent eight years with TJX Company as Senior Vice President and Executive Vice President of Merchandising and Marketing.Mr. Lyon started his career in 1973 at Macy’s N.Y., where he spent 10 years in various merchandising positions.He has extensive experience in corporate governance, operational management, and strategic planning developed from over 40 years in the retail industry.His experience and leadership skills provide the Board with valuable in-depth knowledge of the retail industry, which were significant factors in assisting the Board to reach its decision to appoint Mr. Lyon as Chairman. Mr. Samuel M. Sato is currently the President, Finish Line Brand, serving in such capacity since August 2011.Mr. Sato also served as the Company’s President and Chief Merchandising Officer from October 2010 to September 2012.Mr. Sato is currently a non-Director member of the Strategy Committee of the Board.Previously, he served as Executive Vice President, Chief Merchandising Officer upon joining the Company in March 2007.Mr. Sato began his career at Nordstrom Inc. in 1985.He was Regional Merchandise Manager, Menswear and Footwear, in the Northeast and Mid-Atlantic regions of Nordstrom, then served as Divisional Merchandise Manager, Shoes.Mr. Sato was promoted to Vice President and Corporate Merchandise Manager for the Men’s Shoes Division of Nordstrom in 1999.Mr. Sato has been involved in the retail industry for over 25 years. 11 Mr. Edward W. Wilhelm is currently Executive Vice President, Chief Financial Officer, of the Company, serving in such capacity since joining the Company in March 2009.Previously, Mr. Wilhelm served as Executive Vice President and Chief Financial Officer of Borders Group, Inc. from 2000 to 2009.From 1997 to 2000, Mr. Wilhelm was Vice President of Planning, Reporting, and Treasury for Borders Group, Inc. and served as Vice President of Finance from 1994 through 1997.Mr. Wilhelm is a Certified Public Accountant and has over 20 years of experience in the finance and retail industries. Mr. Steven J. Schneider is currently the Executive President, Strategic Initiatives, of the Company, serving in such capacity since July 2013.He served as President of the Company from December 2008 to July 2013 and Chief Operating Officer from October 2003 to July 2013.Mr. Schneider served as Executive Vice President, Chief Operating Officer, Chief Financial Officer, and Assistant Secretary, from April 2001 to October 2003.Mr. Schneider also served as Executive Vice President, Finance, Chief Financial Officer, and Assistant Secretary from April 2000 to April 2001, as Senior Vice President, Finance, Chief Financial Officer, and Assistant Secretary from March 1997 to April 2000, and as Vice President, Finance and Chief Financial Officer from April 1989 to March 1997.From August 1984 to March 1989, Mr. Schneider served as Assistant Controller for Paul Harris Stores, Inc.Mr. Schneider was also employed by a national accounting firm for two years and has been engaged in various financial positions in the retail industry for over 30 years. Mr. Mark S. Landau is currently Executive Vice President, Chief Business Development Officer, of the Company, serving in such capacity since January 2012.Mr. Landau is also currently a non-Director member of the Strategy Committee of the Board and previously served as a Director of the Company from January 2010 to December 2011.Prior to joining the Company, Mr. Landau served as managing director at Deutsche Bank, leading the Commercial Real EstateBanking Americas division.Prior to joining Deutsche Bank, Mr. Landau was with Goldenbridge Advisors for two years as a managing director and a member of the company’s investment committee and spent 14 years with Merrill Lynch, serving in a variety of management positions, including Managing Director, Senior Relationship Manager for Investment Banking Financial Sponsors, and Hedge Fund coverage.Mr. Landau also helped to create Merrill Lynch’s European Real Estate Investment Banking group.Mr. Landau has over 30 years of experience in the financial services and real estate industries. Mr. Michael L. Marchetti is currently Executive Vice President of the Company and General Manager of Finish Line Macy’s Stores, serving in such capacity since January 2013.Mr. Marchetti served as Executive Vice President, Store Operations from April 2000 to January 2013.Mr. Marchetti also served as Senior Vice President, Store Operations from March 1997 to April 2000, and as Vice President, Store Operations from September 1995 to March 1997.From May 1990 to September 1995, Mr. Marchetti served as Regional Vice President of Champs Sports, a division of Foot Locker, Inc.Mr. Marchetti has been involved in the retail industry for over 30 years. Mr. Daniel S. Marous is currently Executive Vice President, Supply Chain and IT, of the Company serving in such capacity since August 2013.Mr. Marous also served as the Company’s Senior Vice President of Supply Chain from March 2013 to August 2013.From 1998 to 2013, he held various positions at Staples Inc., including Vice President, Fulfillment and Delivery Operations, Vice President, Supply Chain and Supply Chain Programs, Vice President, GMM Office Décor and Merchandise Finance, Vice President, General Merchandising Manager (Technology), Vice President, Supply Chain and Inventory Management, Director of Inventory Management and Delivery, Director of Logistics, and Distribution Strategy Manager.Previously, Mr. Marous served in finance and budget manager and analyst roles at Proctor and Gamble Company.Mr. Marous has 20 years of experience in finance, merchandising,and supply chain positions. Ms. Melissa A. Greenwell is currently Executive Vice President, Chief Human Resources Officer, of the Company, serving in such capacity since June 2013.Ms. Greenwell served as the Company’s Vice President and Senior Vice President of Human Resources from December 2008 to May 2013. Previously, she served as Director, Human Resources, of Sallie Mae, Inc. from 2005 to 2008. Throughout her 15-year career in human resources, Ms. Greenwell also has held positions as Vice President, Human Resources, of Brightpoint North America, Vice President, Human Resources, at JP Morgan Chase (formerly Union Acceptance Corporation), Vice President, Human Resources, at Oak Street Mortgage, and Vice President, Human Resources, at Made2Manage Systems.Earlier in her career, Ms. Greenwell served as a leader of Business Process Reengineering with Alcoa Closure Systems International and led their customer service organization.Ms. Greenwell is a certified coach through the 12 Indiana University Alumni Association Marshall Goldsmith Leadership Development and Executive Coaching Academy and holds a Professional Human Resources Certification (PHR). Mr. Bill Kirkendall is currently Executive Vice President of the Company and President of Running Specialty Group, serving in such capacity since April 25, 2014.Prior to joining the Company, Mr. Kirkendall served as Managing Partner / President of Glen Oaks Country Club, a private golf country club and residential community in West Des Moines, Iowa.In addition, he was a Partner in D.A. Weibring/Golf Resources Group, a worldwide golf course design, management, and consulting firm, from 2006 until April 2014, and served as lead advisor for its Board of Advisors.Mr. Kirkendall served as a Director of the Company from July 2001 to April 2014.From October 1999 to November 2002, Mr. Kirkendall was President and Chief Executive Officer of Orlimar Golf Company, a manufacturer and distributor of golf equipment.Mr. Kirkendall was President and CEO of Tretorn of N.A., Inc., a distributor and licensee of athletic footwear, from 1998 to 1999.Mr. Kirkendall was a driving force with Etonic Inc. (Etonic, Tretorn, Puma USA), a distributor, manufacturer, and licensee of athletic footwear and apparel, from 1982 to 1998, holding the following positions: Sales Representative from 1982 to 1985, National Sales Manager from 1985 to 1986, Vice President from 1986 to 1988, Senior Vice President from 1988 to 1989, Executive Vice President from 1989 to 1991, and President from 1991 to 1998.From 1976 to 1982, Mr. Kirkendall was Vice President of Golden Brothers Inc., a long haul trucking company.Mr. Kirkendall has a wealth of experience in the athletic / sporting goods retail and management industries. Ms. Dolores A. Kunda has served as a Director of the Company since October 2008.Ms. Kunda is the founder of Lápiz, one of the largest Hispanic advertising agencies in the United States.Lápiz is a division of Leo Burnett USA and all entities are part of French communications holding company, Publicis Groupe.Ms. Kunda recently retired as President and CEO of Lápiz, positions she held since the company’s inception in 1999.She also recently retired as the President of Leo Burnett Puerto Rico, a position she held since 2007.Ms. Kunda served as director for Lenox Group Inc. from October 2006 to April 2009, and was a member of the audit committee.Ms. Kunda has been involved in the marketing and advertising field for over 28 years, focusing on the general market, Mexico, the U.S. Hispanic market, and Puerto Rico.Ms. Kunda brings valuable marketing experience to the Board and has particular expertise with respect to the U.S. Hispanic community, which is valuable in community outreach, branding, and diversity initiatives. Mr. Torrence Boone has served as a Director of the Company since August 2011.As Managing Director of Agency Business Development for Google since 2010, Mr. Boone is responsible for driving Google’s strategy and relationships with marketing and advertising agencies across the Americas.Prior to joining Google, Mr. Boone was global CEO of Enfatico, a full-service, integrated agency, from 2008 to 2010, and from 2001 to 2008 he was a senior executive of Digitas, including serving as President of the digital marketing agency’s flagship Boston region.He also previously served as Vice President and General Manager of digital marketing agency, Avenue A (now Razorfish), and was a Senior Manager at Bain & Company.Mr. Boone brings a depth of knowledge and experience in digital marketing as well as strong business acumen to the Board. Mr. William P. Carmichael has served as a Director of the Company since July 2003.Mr. Carmichael currently serves as Chairman of the Board of Trustees of the Columbia Funds Series Trust, Columbia Funds Series Trust II, Columbia Funds Master Investment Trust, and Columbia Funds Variable Insurance Trust I, and Columbia ETF Trust.He also currently serves as Chairman of two closed-end funds, Columbia Seligman Premium Technology Growth Fund and Tri-Continental Corp.From 1998 to 2001, Mr. Carmichael was Senior Managing Director of The Succession Fund, which he co-founded in 1998.Prior to The Succession Fund, Mr. Carmichael served for 26 years in various financial positions with global consumer product companies, including Senior Vice President of Sara Lee Corporation from 1991 to 1993, Senior Vice President of Beatrice Foods from 1984 to 1990, Chief Financial Officer of Beatrice Foods from 1987 to 1990, and Vice President of Esmark, Inc. from 1973 to 1984.Mr. Carmichael has served as a director of Cobra Electronics Corporation since 1994.During the past five years, Mr. Carmichael also served as a director of Spectrum Brands (formerly Rayovac Corporation, from August 2002 to August 2009), Simmons Company (from May 2004 to January 2010), and McMoRan Exploration Co. (from 2010 to June 2013).Mr. Carmichael has extensive experience in corporate finance, accounting, and financial management, and this experience enables Mr. Carmichael to provide valuable guidance to the Board with respect to analyzing its operating results, financial condition, and strategic plans. 13 Mr. Richard P. Crystal has served as a Director of the Company since October 2009. Mr. Crystal retired as Chairman and Chief Executive Officer of New York & Company, a women’s clothing retailer, in 2011.He joined New York & Company in 1996 as President and Chief Executive Officer of what was then Lerner New York.In 2002, Lerner New York became a privately held organization and became known as New York & Company.During his tenure, Mr. Crystal continued to lead the organization as its President and Chief Executive Officer, and in 2004, New York & Company became a public company, with Mr. Crystal serving as Chairman and Chief Executive Officer. As a director of New York & Company, Mr. Crystal served on the nomination and governance committee from 2004 through 2009. Earlier in his career, Mr. Crystal was with R.H. Macy/Federated for 20 years, where he served in a variety of senior management positions, culminating in his appointment as Chairman and Chief Executive Officer, Product Development and MacySpecialtyStores, which included theAéropostale and Charter Club chains.He began his career with Stern’s Department Storein 1966, based in New York City.Mr. Crystal is an experienced leader with over 30 years of experience in the retail industry, which enhances his ability to provide guidance to the Board on the assessment of business and retail industry trends and strategic planning. Mr. Stephen Goldsmith has served as a Director of the Company since July 1999.Mr. Goldsmith is currently a Managing Director of Huron Consulting Group, a provider of business consulting services, and the Daniel Paul Professor of Government and Director of the Innovations in American Government Program at Harvard University’s Kennedy School of Government.Previously, Mr. Goldsmith served as a Senior Strategic Advisor and Independent Consultant to the international law firm of McKenna Long and Aldridge LLP and as the Deputy Mayor of Operations for New York City, serving under Mayor Michael Bloomberg.From 2001 to 2005, he served as Senior Vice President of ACS State and Local Solutions.Mr. Goldsmith served as Mayor of the City of Indianapolis from January 1992 to December 1999.During the past five years, Mr. Goldsmith also served as a director of U.S. Infrastructure Corporation.Mr. Goldsmith has particular expertise in public affairs and government relations, and has extensive experience in corporate governance, operational leadership, and advising on matters relating to structured finance.This background and experience enables Mr. Goldsmith to provide valuable guidance to the Board, especially with respect to strategic planning and assessment of trends in public policy issues relevant to the Company’s business. Ms. Catherine A. Langham has served as a Director of the Company since April 2006.Ms. Langham is the co-founder, President, and Chief Executive Officer of Langham Logistics, Inc., a global freight management company specializing in expedited transportation, warehousing, and distribution.Ms. Langham has also served as a director of Celadon Group, Inc., a domestic and international truckload carrier, since July 2007 and is a member of Celadon Group’s audit, governance, and compensation committees.Additionally, Ms. Langham has served as a director,member of the audit committee, and chair of the nominating and governance committeeof H.H. Gregg, a specialty retailer of consumer electronics, home appliances, mattresses, and related services, since February 2010.Ms. Langham is an experienced leader with over 25 years of experience inlogistics and supply chain, which enables her to provide valuable guidance to the Company with respect to freight transportation, marketing, and distribution matters, as well as overall insightful business judgment. Mr. Norman H. Gurwitz has served as a Director of the Company since July 2009.From 1986 through 2009, Mr. Gurwitz served as an advisor to and Vice President, Corporate Counsel, and Director of Human Resources of Emmis Communications, an owner and operator of radio stations and magazines throughout the United States.Prior to joining Emmis, Mr. Gurwitz was with the Internal Revenue Service in Washington, D.C. for four years and was in private legal practice focusing on corporate matters in Indianapolis for 10 years.He also previously served on the Board of Visitors of the Indiana University Robert H. McKinney School of Law in Indianapolis.Mr. Gurwitz has particular expertise in strategic planning, operational management, and corporate finance matters, which enables him to provide valuable guidance to the Board with respect to analyzing the Company’s operating results, financial condition, and strategic plans. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires the Company’s officers and Directors and shareholders who beneficially own more than 10% of the Company’s common stock to file reports of ownership and changes in ownership on Forms 3, 4 and 5 with the SEC.Officers, directors, and greater than 10% shareholders are required by the SEC to furnish the Company with copies of all Forms 3, 4 and 5 that they file. 14 Based solely on the Company’s review of the copies of the forms it has received and representations from certain reporting persons that they were not required to filea Form5 for certain fiscal years, the Company believes that all of its officers, Directors, and greater than 10% shareholders have complied with all of the filing requirements applicable to them with respect to transactions during Fiscal 2014. Code of Ethics The Company’s Code of Ethics, which is applicable to all Company officers, Directors, and employees, is available on the Company’s website at www.finishline.com, under Investor Relations/Corporate Governance/Governance Documents.The Company intends to disclose waivers under this Code of Ethics, or amendments thereto, on the Company’s website at www.finishline.com or, as required, in a report on Form 8-K. Succession Planning The Company’s executive management positions are a central component of the organization’s success.Ensuring that the functions of the executive team are well understood by the Board is important for safeguarding the Company against unplanned and unexpected change.This kind of risk management is equally helpful in facilitating a smooth leadership transition when it is predictable and planned.The Company adopted an Emergency Succession Plan, which was formulated by the Governance & Nominating Committee of the Board and Company management, on January 18, 2012.The Emergency Succession Plan reflects the Company’s commitment to sustaining a healthy, functioning organization.The purpose of the Emergency Succession Plan is to ensure that leadership has adequate information and a strategy to effectively manage the Company in the event that a senior executive officer is unable to fulfill his or her duties.In the event of the unexpected death, incapacity, or resignation of a senior executive officer, the Emergency Succession Plan provides for the executive’s successor in such circumstances.Board Advisor, an independent consulting firm, initially assisted the Board in formulating a succession plan.The Governance & Nominating Committee periodically reviews emergency and non-emergency management succession policies and procedures and provides updates to the full Board.In this regard, the committee develops profiles of the appropriate responsibilities, attributes, and requirements for the Company’s senior executive officer positions which reflect the Company’s business functions, vision, and strategy. 15 BOARD OF DIRECTORS, COMMITTEES, AND MEETINGS Independence of Directors The Board has determined that the majority of its members are “independent directors” under the criteria for independence set forth in the listing standards of the NASDAQ Stock Market (“NASDAQ”).The independent Directors of the Board include Stephen Goldsmith, William P. Carmichael, Catherine A. Langham, Dolores A. Kunda, Norman H. Gurwitz, Richard P. Crystal, and Torrence Boone.In addition, the members of all committees of the Board, other than the Strategy Committee, are independent directors, and all members of the Audit Committee and Compensation Committee satisfy the independence requirements set forth in SEC rules and the NASDAQ listing standards. Meetings and Committees of the Board of Directors The Board held 4 meetings in Fiscal 2014, and all Directors attended at least 75% of the meetings of the Board and the committees of the Board of which they were members.Members of the Board are expected to attend the Company’s Annual Meeting.All of the then active Board members attended the 2013 Annual Meeting of Shareholders. The Company has a standing Audit Committee, Compensation Committee, Governance & Nominating Committee, and Strategy Committee.The Audit Committee is comprised of Mr. Carmichael (Chair), Ms. Langham, and Mr. Gurwitz.The Compensation Committee is comprised of Ms. Langham (Chair), Ms. Kunda, Mr. Gurwitz, and Mr. Crystal.The Governance & Nominating Committee is comprised of Mr. Goldsmith (Chair), Ms. Kunda, and Mr. Boone.The Strategy Committee is comprised of Messrs. Crystal (Chair), Goldsmith, Boone, and Lyon, Mr. Sato, the Company’s President, Finish Line Brand, and a non-Director member of the committee, and Mr. Landau, the Company’s Executive Vice President, Chief Business Development Officer, and a non-Director member of the committee. Audit Committee The Audit Committee is appointed by the Board and is comprised solely of independent directors (as defined in SEC rules and the NASDAQ listing standards).The Audit Committee appoints the Company’s independent registered public accounting firm each year and approves the terms of the engagement and associated compensation.It also approves services that may be proposed by the independent registered public accounting firm, as well as any services provided by other professional financial services providers.The Audit Committee monitors and oversees the quality and integrity of the Company’s accounting process, systems of internal controls, and related enterprise risk management (“ERM”).Each member of the Audit Committee meets the NASDAQ financial knowledge requirements, and the Board has determined that Mr. Carmichael, the Chair of the Audit Committee, meets NASDAQ’s professional experience requirements and qualifies as an “audit committee financial expert” as defined by SEC rules.The Audit Committee is charged with reviewing and monitoring all contemplated related party transactions.At each quarterly meeting, the Audit Committee reviews the enterprise risks relevant to the committee and its duties, and assesses the risk of each decision made by the committee.The duties of the Audit Committee are set forth in its Charter, which is available on the Company’s website at www.finishline.com, specifically at Investor Relations/Corporate Governance/Governance Documents.The Audit Committee met 8 times during Fiscal 2014. Compensation Committee The Compensation Committee is appointed by the Board and is comprised solely of independent directors (as defined in the NASDAQ listing standards) and outside directors (as defined in Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)).The Compensation Committee is responsible for discharging the responsibilities of the Board with respect to the compensation structure of the Company’s executive officers, including reviewing and approving the compensation structure of the Chief Executive Officer, and the Board members.In consultation with the Chief Executive Officer and other Company management, the Compensation Committee also reviews and approves the compensation structure for the other executive officers of the Company.When the Compensation Committee discusses and approves compensation for the Company’s Chief Executive Officer, the charter of the committee requires the Chief Executive Officer to not be present and, if applicable, recuse 16 himself from such discussions, and for no other executive officer of the Company to be present.Decisions concerning the compensation structure of the Chief Executive Officer are approved by the Compensation Committee.The Compensation Committee is responsible for administering the Company’s compensation plans, including The Finish Line, Inc. 2009 Incentive Plan (the “2009 Incentive Plan”).At each quarterly meeting, the Compensation Committee reviews the enterprise risks relevant to the committee and its duties, and assesses the risk of each decision made by the committee.The duties of the Compensation Committee are set forth in its Charter, which is available on the Company’s website at www.finishline.com, specifically at Investor Relations/Corporate Governance/Governance Documents.The Compensation Committee met 5 times during Fiscal 2014. Governance & Nominating Committee The Governance & Nominating Committee is appointed by the Board and is comprised solely of independent directors (as defined in the NASDAQ listing standards).The Governance & Nominating Committee assists the Board in the oversight of corporate governance matters, including developing and recommending criteria and policies relating to the service and tenure of directors.It also is responsible for identifying and reviewing potential candidates for the Board and making recommendations to the Board for the nomination and election of directors.The Governance & Nominating Committee reviews succession planning recommendations for the Company’s senior executive officers, including the Chief Executive Officer.The Governance & Nominating Committee is tasked with assessing the Board’s performance and the Chief Executive Officer’s performance on an annual basis.In addition, the Governance & Nominating Committee regularly reviews the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) and other legal and regulatory updates, and is responsible for reviewing and assessing the adequacy of the Company’s corporate governance principles annually.It also encourages and approves on-going Director education and development.At each quarterly meeting, the Governance & Nominating Committee reviews the enterprise risks relevant to the committee and its duties, and assesses the risk of each decision made by the committee.The duties of the Governance & Nominating Committee are set forth in its Charter, which is available on the Company’s website at www.finishline.com, specifically at Investor Relations/Corporate Governance/Governance Documents.The Governance & Nominating Committee met 4 times during Fiscal 2014. In determining whether to nominate a candidate for election to the Board, the Governance & Nominating Committee considers various criteria, such as the recommendations of fellow Directors, a candidate’s relevant business skills and experience, commitment to enhancing shareholder value, and diversity, bearing in mind the composition and requirements of the Board at that point in time.While the Governance & Nominating Committee does not have a formal policy regarding board diversity, the committee assesses the effectiveness of its efforts to have a diverse Board by periodically reviewing the current Board members for geographic, occupational, gender, race, and age diversity.Candidates are identified through a variety of sources, including current and past members of the Board, officers of the Company, individuals personally known by members of the Board, and research.The Governance & Nominating Committee will consider shareholder recommendations of candidates when the recommendations are properly submitted.To be considered, any such shareholder recommendation must be submitted as set forth under the section of this Proxy Statement below entitled “Proposals of Shareholders,” and must comply with the notice, information, and consent provisions set forth in the Company’s Bylaws.Shareholder nominees will be evaluated under the criteria set forth above.To recommend a prospective nominee for the Board’s consideration, a shareholder may submit a candidate’s name and qualifications to The Finish Line, Inc., Board of Directors, at Finish Line Customer Central (3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235), in care of the Corporate Secretary. Strategy Committee The Strategy Committee is appointed by the Board and is comprised of independent directors (as defined in the NASDAQ listing standards), the Chairman of the Board and Chief Executive Officer of the Company, and other members of Company management involved directly in strategy development and implementation.The Strategy Committee reviews strategic plans and initiatives of the Company and provides advice and insight to Company management relating to the development and implementation of strategic plans.It also serves as a sounding board for Company management on strategic issues, identifies and evaluates potential business or competitive concerns that the Company may face, and reviews resources available to Company management and resource allocation in connection with the Company’s strategy and strategic initiatives.At each quarterly meeting, the Strategy 17 Committee reviews the enterprise risks relevant to the committee and its duties, and assesses the risk of each decision made by the committee.The duties of the Strategy Committee are set forth in its Charter, which is available on the Company’s website at www.finishline.com, specifically at Investor Relations/Corporate Governance/Governance Documents.The Strategy Committee met 4 times during Fiscal 2014. Leadership Structure of the Board of Directors The Company’s Bylaws currently provide that the Chairman of the Board may simultaneously serve as the Chief Executive Officer of the Company and shall preside at all Board and shareholder meetings.The Board evaluates, from time to time as appropriate, whether the same individual should serve as Chairman of the Board and Chief Executive Officer or whether these positions should be held by different individuals, based on what the Board considers to be in the best interests of the Company and its shareholders.In this regard, the Board has chosen to permit the same individual to serve as both Chief Executive Officer and Chairman of the Board because the Board believes this combined role can promote unified leadership and direction for the Board and Company management, and also allows for a single, clear focus for the chain of command to execute the Company’s business plans.Currently, Mr. Lyon serves as both Chairman of the Board and Chief Executive Officer of the Company, which the Board believes has positively served the Company’s interests because of the efficiencies of having the roles combined.By combining the performance of these responsibilities, Mr. Lyon is able to optimize his first-hand knowledge of the operations of the Company, which facilitates his leadership of the Board regarding the Company’s business by allowing the Board to have the benefit of his insight and perspective on the affairs of the Company during its deliberations.The Board believes this is an appropriate leadership structure for the reasons set forth above and in light of the fact that the Board has an independent Lead Director as discussed below.To ensure the preservation of good governance, the Board has and will continue to maintain the position of Lead Director so that there will be a strong, independent leader in place to facilitate the consideration of matters and actions taken by the non-employee, independent Directors.Mr. Lyon is not considered an “independent director” under the NASDAQ listing standards. Since July 2011, Mr. William Carmichael has served as Lead Director of the Board.The Board’s independent Directors appoint a Lead Director each year to serve in such capacity for a one-year term. The Lead Director is tasked with helping develop agendas for each of the Board’s meetings and presiding as the chair of executive sessions which are generally held in conjunction with each of the Board’s regularly scheduled meetings.The Lead Director is also tasked with identifying and developing, in conjunction with the Chairman of the Board and the Governance & Nominating Committee, the Board’s compositional needs and criteria for Director candidates, and coordinating responses to questions and/or concerns from shareholders or other interested parties that may be communicated to the Company’s non-employee Directors.The Lead Director serves at the discretion of the independent Directors of the Board and may be removed from the position, with or without cause, by a majority vote of the Board’s independent Directors or by the appointment of a new Lead Director at any time. The Company and the Board believe this leadership structure described above is appropriate because it is advantageous to and in the best interests of the Company and the Company’s shareholders.In addition, this leadership structure promotes unified direction for the Board and Company management, while at the same time providing a mechanism for strong, independent governance in circumstances where it is advisable or necessary to have the non-employee, independent Directors consider matters and take action. Board of Director’s Role in Risk Oversight The Board has ultimate oversight responsibilities regarding the risks that could affect the Company.This oversight is conducted primarily through the Audit Committee, which has established procedures for reviewing the Company’s risks and throughout the year receives and reviews reports from Company management regarding enterprise risk issues affecting the Company, and also through the Compensation Committee, Governance & Nominating Committee, and Strategy Committee.The established procedures include periodic risk reviews by management with the Audit Committee and an annual risk report submitted to the Board.In response to those reports, the Audit Committee may direct management to consider additional issues or provide additional information to the committee.The Chair of the Audit Committee also reports regularly to the Board regarding the committee’s meetings, considerations, and actions, and the risk matters presented to the committee.The types of enterprise risks the Audit Committee considers and monitors include financial, regulatory, and compliance risks that could impact 18 the Company’s business.For example, during Fiscal 2014, the Audit Committee considered and monitored issues relating to financial reporting, information technology (IT), employee turnover, succession planning, strategic planning, SOX controls, and Dodd-Frank Act compliance.In addition, the Compensation Committee considers and reports on risks in connection with the Company’s compensation programs, policies, and practices.See “Executive Compensation – Compensation Discussion and Analysis – Tax, Accounting, and Risk Assessment” below for a description of the Compensation Committee’s role in risk oversight, which is incorporated herein by reference.Furthermore, at the end of every Board and committee meeting, the Board members review the discussions from the meeting and assess the risk of each decision made. While the Board has general risk oversight responsibility, the Company’s management is responsible for the day-to-day monitoring and assessment of risks that could affect the Company’s business.Both the Company’s ERM Committee and Internal Audit Department handle monitoring and testing duties for Company-wide policies and procedures and are responsible for identifying and coordinating risk management with key Company executives.The Internal Audit Department regularly provides reports to the Company’s Chief Financial Officer, as well as direct reports to the Audit Committee, on risk management matters.The ERM committee provides periodic reports to Company management and the Audit Committee. The Company is continuously working to install new, and upgrade its existing, information technology (IT) and systems to ensure that the Company is protected, to the greatest extent possible, against cyber risks and security breaches.Both Company management and the Board, particularly the Audit Committee, have oversight responsibility for this area and regularly evaluate the systems, policies, and procedures the Company has in place and risk levels, potential additions, modifications, and improvements, and future plans and initiatives. The Company believes the risk oversight process described above is appropriate in light of the Company’s business, size, and management structure.The Company’s risk oversight process permits management to run the Company and monitor and assess risk on a day-to-day basis, while at the same time providing for a robust oversight function at the Board level.In addition, the process allows the Company’s risk management to evolve as the Company’s business evolves. Corporate Political Spending It is not, and has not been, the practice of the Company to make corporate political contributions.Pursuant to the Company’s Code of Ethics, individual officers, Directors, and employees are free to exercise their right to make political contributions within legal limits.However, the Company will not reimburse individuals for political contributions.Generally, no individual contribution may be made by a Company officer, director, or employee with the expectation of favorable government treatment in return. Communications with the Board of Directors Shareholders may communicate with the Board, its committees, the independent Directors as a group, or one or more members of the Board or its committees, by sending a letter to The Finish Line, Inc., Board of Directors (or the applicable member of the Board), at Finish Line Customer Central (3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235), in care of the Corporate Secretary.If, after review of the communication, the Corporate Secretary deems appropriate, the Corporate Secretary will forward such correspondence to the Chairman of the Board or to the applicable Board member.The process by which the Corporate Secretary reviews and forwards correspondence deemed appropriate has been approved by a majority of the Board’s independent Directors. 19 EXECUTIVE COMPENSATION Compensation Discussion and Analysis The following is an overview and analysis of the Company’s executive compensation structure for the Company’s six NEOs for Fiscal 2014: Mr. Glenn S. Lyon, Chief Executive Officer, Mr. Samuel M. Sato, President, Finish Line Brand, Mr. Edward W. Wilhelm, Executive Vice President, Chief Financial Officer, Mr. Steven J. Schneider, Executive Vice President, Strategic Initiatives (and previously, as discussed further below, President and Chief Operating Officer), Mr. Mark S. Landau, Executive Vice President, Chief Business Development Officer, and Mr. George S. Sanders, former Executive Vice President, Real Estate and Store Development. Executive Compensation Objectives The overall strategy of the Compensation Committee (the “Committee”) remains the establishment of a competitive and balanced, performance-based compensation structure.The Company’s executive officer compensation is aligned with the performance driven philosophy of the Company and the Committee, and heavily incorporates pay for performance.Performance-based compensation is an important and significant portion of the Company’s compensation structure. For Fiscal 2014, the Committee again strived to achieve this compensation structure through: · Retention and motivation of key officers responsible for large business components that significantly affect overall Company performance. · Recognition of individual accountability and performance for meeting and/or exceeding established financial performance objectives. · Reinforcement of successful performance consistent with Company values and performance goals. · Facilitating teamwork within the Company’s management structure to achieve sustainable financial performance. · Discouragement of risky, short-term behavior and inappropriate risk-taking that would be reasonably likely to have a material adverse effect on the Company. The Committee also maintains its commitment for executive compensation to be fundamentally fair to the Company’s shareholders and to create long-term shareholder value.Compensation benchmarking, which is discussed further below, plays an important role in setting the compensation for the Company’s NEOs.The Committee has focused on competitively aligning NEO compensation with the Company’s peer group. Executive Compensation Overview for Fiscal 2014 Before setting the compensation structure, the Committee strives to accurately evaluate the cyclical retail market within which the Company operates.To assist the Committee in this evaluation for Fiscal 2014, the Committee retained the outside management consulting services of Hay Group, Inc. (“Hay Group”).The services for Fiscal 2014 provided by Hay Group focused on executive compensation, and the fees paid for those services were approved solely by the Committee.During Fiscal 2014, Hay Group did not provide any additional services to the Company or the Company’s affiliates other than the executive compensation consulting services to the Committee described herein. In light of new SEC and NASDAQ rules, the Committee has considered the independence of Hay Group pursuant to, and based on the factors set forth in, such rules, including the following factors: (i) other services provided to the Company by Hay Group; (ii) fees paid as a percentage of Hay Group’s total revenue; (iii) policies or procedures maintained by Hay Group that are designed to prevent a conflict of interest; (iv) any business or personal relationships between the individual consultants involved in the engagement and any member of the Committee; (v) any Company stock owned by individual consultants involved in the engagement; and (vi) any business or personal relationships between our executive officers and Hay Group or the individual consultants involved in the engagement.The Committee has concluded that no conflict of interest exists that would prevent Hay Group from serving as an independent advisor to the Committee.In making this determination, the Committee also reviewed 20 Hay Group’s Global Code of Business Conduct and Ethics and its Conflict of Interest Policy, as well as certifications made by each of our executive officers and Directors that he or she did not have a business or personal relationship with Hay Group or any of the individuals at Hay Group working on the Company’s engagement. When setting executive officer compensation for Fiscal 2014, the Committee considered recommendations and proposals from Hay Group and Company management.The executive officers for whom compensation recommendations and proposals were discussed were not present during those discussions with the Committee.When setting the Fiscal 2014 compensation for the Company’s Chief Executive Officer, no executive officer of the Company was present.The Committee retains the discretion to accept, adjust, or reject any recommendations and proposals concerning executive officer compensation. For Fiscal 2014, the Committee, after consultation with Hay Group, determined that the annual compensation structure for the Company’s executive officers should consist of a competitive base salary and appropriate performance-based and at-risk elements, including annual cash incentive compensation, long-term cash incentive compensation, and stock-based awards.The Committee believes the at-risk elements align executive performance with short-term and long-term value creation for Company shareholders and take into account: · The value of Company equity; · Company-wide performance goals; and · Business area performance goals. It remains the Committee’s practice to establish the overall compensation program for a given performance period within the first 90 days of the applicable performance period.The Committee met in late Fiscal 2013 and early Fiscal 2014 for this purpose.At these meetings, the Committee evaluated performance for Fiscal 2013 and the Company’s projections and budget for Fiscal 2014, Fiscal 2015, and Fiscal 2016.The Committee also reviewed peer group, market alignment, and other relevant data from Hay Group.Based on those evaluations, the Committee then considered and approved the compensation structure of each NEO for Fiscal 2014. Compensation Benchmarking As part of its analysis in setting executive officer compensation for Fiscal 2014, the Committee considered the compensation of executive officers in comparable positions at competitive companies.In determining executive officers in comparable positions, the Company utilized the “job sizing” report provided by Hay Group (the “Hay Group Report”).The Hay Group Report allows Hay Group to account for job duties, in lieu of only job titles, when comparing executive compensation at peer companies. In setting the benchmark peer group of companies for Fiscal 2014, the Committee, in consultation with Hay Group, considered criteria that included market capitalization, revenue, recent EBIT (earnings before interest and tax) growth, industry (specialty/retail), competitive market data, and merchandise type.The Fiscal 2014 peer group consisted of the following 14 companies: · Aéropostale, Inc. · ANN INC. · Ascena Retail Group, Inc. · The Buckle, Inc. · Chicos FAS, Inc. · The Children’s Place Retail Stores, Inc. · DSW Inc. · Foot Locker, Inc. · Genesco Inc. · lululemon athletica inc. · New York & Company, Inc. · Skechers U.S.A., Inc. · Ulta Salon, Cosmetics & Fragrance, Inc. · Urban Outfitters, Inc. 21 It remains the Committee’s goal to set overall executive officer compensation opportunities at or near the median of the peer group.For Fiscal 2014, the Committee continued its multi-year plan to adjust compensation opportunities for its executive officers to generally provide overall compensation opportunities that more closely align with the 50th percentile (according to the Hay Group Report).Previously, the basic components of compensation of the NEOs were generally well below the peer group median according to Hay Group.The Committee was successful in accomplishing its multi-year plan, as the compensation of the NEOs set by the Committee has continued to align closely with the median of the peer group.Even with that goal, the compensation structure for each NEO may, and often will, vary from this benchmark peer group data because of varied performance factors and/or performance metrics the Committee incorporates into each individual NEO’s compensation structure. Base Compensation A fundamental component of overall NEO compensation is base salary.Annual performance bonus amounts remain based on a percentage of an NEO’s annual base salary.In setting base salary for Fiscal 2014, the Committee “job sized” each NEO by, for example, considering the executive officer’s position within the Company, the responsibilities of the position, and the respective NEO’s level of accountability, and compared that to the Hay Group Report and analysis provided by Hay Group.The base salary amounts for the Company’s NEOs are reflected in the Summary Compensation Table on page 39.Except for the base salary of Mr. Wilhelm, which increased during the year due to him taking on additional responsibilities, the base salaries for the NEOs for Fiscal 2014 did not increase over the base salaries for Fiscal 2013.Mr. Wilhelm’s base salary for Fiscal 2014 is listed below as $481,667.This is prorated based on Mr. Wilhelm’s annualized base salary of $445,000 from March 3, 2013 to June 30, 2013 and his annualized base salary of $500,000 from July 1, 2013 to March 1, 2014.Mr. Schneider’s base salary for Fiscal 2014 decreased commensurate with his new position as Executive Vice President. Performance-Based and At-Risk Incentive Compensation The Company’s Fiscal 2014 incentive and bonus program consisted of three primary components: · Executive Officer Bonus Program (an annual cash bonus for the achievement of annual performance goals); · Long-Term Incentive Bonus Program (a long-term cash bonus for the achievement of long-term performance goals); and · Stock-based awards (a long-term equity program utilizing restricted stock and stock options for the achievement of long-term employment and performance goals). For Fiscal 2014, which commenced on March 3, 2013, the Committee utilized the 2009 Incentive Plan as the vehicle to grant annual, long-term, and stock-based awards to executive officers. Executive Officer Bonus Program One performance-based and at-risk element of the Company’s annual compensation program is the Executive Officer Bonus Program, which is an annual cash-based bonus program.For Fiscal 2014, the Committee designated 10 of the Company’s executive officers with a title of “Executive Vice President” or higher, including each of the NEOs, to participate in the Fiscal 2014 Executive Officer Bonus Program (“EOBP14”).The participation of four of those executive officers, who were either not employed by the Company for the entire Fiscal 2014 or did not serve as an executive officer for the entire Fiscal 2014, was prorated based on their employment terms.The Committee concluded that these 10 executive officers with their respective responsibilities were in the most appropriate positions to drive and influence overall Company financial performance for Fiscal 2014.A specified target bonus amount for each executive officer, expressed as a percentage of such executive officer’s base salary, was established.These target bonus percentages were specifically structured around each executive officer’s level of accountability, expected influence on Company operations for Fiscal 2014, and the competitive challenges of such executive officer’s position within the Company and the retail industry at large.The EOBP14 was established and administered under the Company’s shareholder approved 2009 Incentive Plan.The EOBP14 consisted of two categories, each of which was made up of various performance components.The various components of each 22 category, as well as the target bonus percentage amounts for each NEO, are described below.The two categories, which were based on financial performance and other performance measurements and were comprised of objective, pre-established, and measurable components, consisted of: · Company Performance Category.The first EOBP14 category, Company Performance, was comprised of eight qualified Company financial performance goals based on the performance measures permitted by the 2009 Incentive Plan, all designed to motivate and reward Company and individual executive officer performance. · Super Bonus Category.The second EOBP14 category, Super Bonus, was comprised of a super bonus designed to reward superior financial performance above the adjusted operating income target of the Company. EOBP14 Bonus Category Allocation Per NEO NEO Company Performance Allocation Super Bonus Allocation Glenn S. Lyon Up to 105% of base salary Up to 150% of base salary Samuel M. Sato Up to 85% of base salary Up to 125% of base salary Edward W. Wilhelm Up to 65% of base salary Up to 100% of base salary Steven J. Schneider * Up to 65% of base salary Up to 100% of base salary Steven J. Schneider ** Up to 85% of base salary Up to 125% of base salary Mark Landau Up to 65% of base salary Up to 100% of base salary George S. Sanders Up to 60% of base salary Up to 100% of base salary * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives. ** For Mr. Schneider in his former role as President and Chief Operating Officer. Any bonus earned by Mr. Schneider under the EOBP14 was allocated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer. Total Maximum EOBP14 Bonus Potential Per NEO NEO Base Salary Total Maximum Bonus Potential (%) Total Maximum Bonus Potential ($) Glenn S. Lyon $ Up to 255% of base salary $ Samuel M. Sato $ Up to 210% of base salary $ Edward W. Wilhelm $ Up to 165% of base salary $ Steven J. Schneider * $ Up to 165% of base salary $ Steven J. Schneider ** $ Up to 210% of base salary $ Mark S. Landau $ Up to 165% of base salary $ George S. Sanders $ Up to 160% of base salary $ * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives.This base salary is prorated based on an annualized base salary of $300,000 for Mr. Schneider in this position. ** For Mr. Schneider in his former role as President and Chief Operating Officer.This base salary is prorated based on an annualized base salary of $609,000 for Mr. Schneider in this position. Any bonus earned by Mr. Schneider under the EOBP14 was prorated and allocated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer. Company Performance Category Components The Company Performance Category of the EOBP14 consisted of the following eight components: · Enterprise Adjusted Operating Income; · Aged Inventory Performance (Finish Line Brand Only); 23 · Inventory Turnover Performance (Finish Line Brand Only); · Occupancy Cost Control Performance (Finish Line Brand Only); · Comparable Store Sales (Finish Line Brand Only); · Digital Business Sales (Finish Line Brand Only); · Shops Within Department Stores Sales; and · Running Specialty Group Sales. Each executive officer’s maximum percentage of base salary that could be earned based on achieving Company Performance Category components was allocated by the Committee among those components based on numerous factors, including the influence the executive officer has on achieving the goal.Each of the eight Company Performance components was measured within a percentage range with levels of achievement.Five of the components, as indicated above, were based on results of the Finish Line brand only.For each component, the percentage of base salary allocated to that component was multiplied by the percentage level of achievement for that component, and the resulting percentages were added together to determine the total percentage of base salary earned for all Company Performance Category components. Enterprise Adjusted Operating Income Component.In Fiscal 2014, the Adjusted Operating Income goal was based on an operating income performance measure.The range for Fiscal 2014 as a percentage of sales was less than 7.9% for 0% achievement and 8.8% or above for 100% achievement. Aged Inventory Performance (Finish Line Brand Only) Component.The Fiscal 2014 Aged Inventory Performance (Finish Line Brand Only) goal was based on achieving minimal aged inventory (at cost) greater than 361 days.The range for Fiscal 2014 was greater than 0.97% for 0% achievement and 0.7% or lower for 100% achievement. Inventory Turnover Performance (Finish Line Brand Only) Component.For Fiscal 2014, the Inventory Turnover Performance (Finish Line Brand Only) goal was based on a profit margin performance measure.The range for Fiscal 2014 was more than a 5.7% reduction in inventory turns per year for 0% achievement and a 0.01% increase in inventory turns per year or less for 100% achievement. Occupancy Cost Control Performance (Finish Line Brand Only) Component.In Fiscal 2014, the Occupancy Cost Control Performance (Finish Line Brand Only) goal was based on controlling occupancy cost dollars.The range for Fiscal 2014 was an increase of more than 90 basis points as a percentage of sales compared to the prior year for 0% achievement and an increase of 79 basis points or less as a percentage of sales compared to the prior year for 100% achievement. Comparable Store Sales (Finish Line Brand Only) Component.In Fiscal 2014, the Comparable Store Sales (Finish Line Brand Only) goal was based on an increase, or gain, in comparable store sales over the prior year.The range for Fiscal 2014 was less than a 2.0% decrease for 0% achievement and no change or an increase for 100% achievement. Digital Business Sales (Finish Line Brand Only) Component.In Fiscal 2014, the Digital Business Sales (Finish Line Brand Only) goal was based on a sales performance measure.The range for Fiscal 2014 was less than $202,000,000 for 0% achievement and $207,667,000 or above for 100% achievement. Shops Within Department Stores Sales Component.In Fiscal 2014, the Shops Within Department Stores Sales goal was based on a sales performance measure.The range for Fiscal 2014 was less than $135,000,000 for 0% achievement and $149,240,000 or above for 100% achievement. Running Specialty Group Sales Component.In Fiscal 2014, the Running Specialty Group Sales goal was based on a sales performance measure.The range for Fiscal 2014 was less than $52,000,000 for 0% achievement and $59,394,000 or above for 100% achievement. 24 Total Maximum Company Performance Category Bonus Potential Per NEO NEO Base Salary Total Maximum Bonus Potential (%) Total Maximum Bonus Potential for Category ($) Glenn S. Lyon $ Up to 105% of base salary $ Samuel M. Sato $ Up to 85% of base salary $ Edward W. Wilhelm $ Up to 65% of base salary $ Steven J. Schneider * $ Up to 65% of base salary $ Steven J. Schneider ** $ Up to 85% of base salary $ Mark S. Landau $ Up to 65% of base salary $ George S. Sanders $ Up to 60% of base salary $ * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives.This base salary is prorated based on an annualized base salary of $300,000 for Mr. Schneider in this position. ** For Mr. Schneider in his former role as President and Chief Operating Officer.This base salary is prorated based on an annualized base salary of $609,000 for Mr. Schneider in this position. Any bonus earned by Mr. Schneider under the Company Performance Category was prorated and allocated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer. Allocation of Company Performance Components The weighting of the components that comprised the Company Performance Category varied for each NEO based on a number of factors, including the influence the individual NEO had on the component and the focus the Committee desired the NEO to have on the component.For Fiscal 2014, the percentage allocation of the components that comprised the Company Performance Category for each NEO, which equates to the percentage payout under the category if the component was achieved above the target metric, was allocated as follows: Glenn S. Lyon, Chief Executive Officer · Enterprise Adjusted Operating Income 70% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 0% · Comparable Store Sales (Finish Line Brand Only) 5% · Digital Business Sales (Finish Line Brand Only) 5% ·Shops Within Department StoresSales 5% · Running Specialty Group Sales 5% Total of Components 100% Samuel M. Sato, President, Finish Line Brand · Enterprise Adjusted Operating Income 65% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 0% · Comparable Store Sales (Finish Line Brand Only) 10% · Digital Business Sales (Finish Line Brand Only) 5% · Shops Within Department Stores Sales 5% · Running Specialty Group Sales 5% Total of Components 100% 25 Edward W. Wilhelm, Executive Vice President, Chief Financial Officer · Enterprise Adjusted Operating Income 60% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 5% · Comparable Store Sales (Finish Line Brand Only) 5% · Digital Business Sales (Finish Line Brand Only) 5% · Shops Within Department Stores Sales 5% · Running Specialty Group Sales 10% Total of Components 100% Steven J. Schneider, Executive Vice President, Strategic Initiatives · Enterprise Adjusted Operating Income 65% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 5% · Comparable Store Sales (Finish Line Brand Only) 5% · Digital Business Sales (Finish Line Brand Only) 5% · Shops Within Department Stores Sales 5% · Running Specialty Group Sales 5% Total of Components 100% Steven J. Schneider, President and Chief Operating Officer (former role) · Enterprise Adjusted Operating Income 65% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 5% · Comparable Store Sales (Finish Line Brand Only) 5% · Digital Business Sales (Finish Line Brand Only) 5% · Shops Within Department Stores Sales 5% · Running Specialty Group Sales 5% Total of Components 100% Mark S. Landau, Executive Vice President, Chief Business Development Officer · Enterprise Adjusted Operating Income 60% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 5% · Comparable Store Sales (Finish Line Brand Only) 5% · Digital Business Sales (Finish Line Brand Only) 5% · Shops Within Department Stores Sales 5% · Running Specialty Group Sales 10% Total of Components 100% 26 George S. Sanders, Former Executive Vice President, Real Estate and Store Dev. · Enterprise Adjusted Operating Income 55% · Aged Inventory Performance (Finish Line Brand Only) 5% · Inventory Turnover Performance (Finish Line Brand Only) 5% · Occupancy Cost Control Performance (Finish Line Brand Only) 20% · Comparable Store Sales (Finish Line Brand Only) 5% · Digital Business Sales (Finish Line Brand Only) 0% · Shops Within Department Stores Sales 10% · Running Specialty Group Sales 0% Total of Components 100% Achievement of Company Performance Components The table below indicates the percentage of each Company Performance component achieved by each NEO for Fiscal 2014. NEO Enterprise Adjusted Operating Income Aged Inventory Performance Inventory Turnover Performance Occupancy Cost Control Performance Comparable Store Sales Digital Business Sales Shops Within Dept. Stores Sales RSG Sales Total Earned (out of 100%) Glenn S. Lyon 70% 5% 5% 0% 5% 5% 0% 0% 90% Samuel M. Sato 65% 5% 5% 0% 10% 5% 0% 0% 90% Edward W. Wilhelm 60% 5% 5% 5% 5% 5% 0% 0% 85% Steven J. Schneider * 65% 5% 5% 5% 5% 5% 0% 0% 90% Steven J. Schneider ** 65% 5% 5% 5% 5% 5% 0% 0% 90% Mark S. Landau 60% 5% 5% 5% 5% 5% 0% 0% 85% George S. Sanders 55% 5% 5% 20% 5% 0% 0% 0% 90% * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives. ** For Mr. Schneider in his former role as President and Chief Operating Officer. The table below indicates the bonus earned by each NEO under the Company Performance component. NEO Base Salary Total Maximum Bonus Potential (% of base salary) Company Performance Bonus Payout (%) Total Bonus Earned / Payout ($) Glenn S. Lyon Up to 105% 90% Samuel M. Sato Up to 85% 90% Edward W. Wilhelm Up to 65% 85% Steven J. Schneider * Up to 65% 90% *** Steven J. Schneider ** Up to 85% 90% *** Mark S. Landau Up to 65% 85% George S. Sanders Up to 60% 90% * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives.This base salary is prorated based on an annualized base salary of $300,000 for Mr. Schneider in this position. ** For Mr. Schneider in his former role as President and Chief Operating Officer.This base salary is prorated based on an annualized base salary of $609,000 for Mr. Schneider in this position. *** The aggregate bonus earned by Mr. Schneider under the Company Performance Category was prorated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer.The aggregate bonus earned by Mr. Schneider amounted to $272,295, which consisted of $117,000 related to his role as Executive Vice President, Strategic Initiatives, and $155,295 related to his former role as President and Chief Operating Officer. 27 Super Bonus Category Components For Fiscal 2014, the Committee again utilized a Super Bonus Category as a component of executive officer compensation.The primary objective of this category was to motivate the Company’s executive officers to exceed expectations and provide a sufficient reward if exceptional financial performance was attained.The Super Bonus Category was based on one qualified financial performance component: achievement of above-target performance with respect to the Company’s enterprise adjusted operating income goal.The achievement range for the Super Bonus Category was structured as a percentage range from 0% to 100%, whereby each 5% increment within such range was assigned a specific operating income dollar level.The actual dollar amount of the Super Bonus Category payout for each NEO was determined by multiplying (1) the NEO’s Fiscal 2014 base salary, by (2) the percentage Super Bonus Allocation, by (3) the achievement level. Total Maximum Super Bonus Potential Per NEO NEO Base Salary Total Maximum Bonus Potential (%) Total Maximum Bonus Potential for Category ($) Glenn S. Lyon Up to 150% of base salary $1,425,000 Samuel M. Sato Up to 125% of base salary Edward W. Wilhelm Up to 100% of base salary Steven J. Schneider * Up to 100% of base salary Steven J. Schneider ** Up to 125% of base salary Mark S. Landau Up to 100% of base salary George S. Sanders Up to 100% of base salary * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives.This base salary is prorated based on an annualized base salary of $300,000 for Mr. Schneider in this position. ** For Mr. Schneider in his former role as President and Chief Operating Officer.This base salary is prorated based on an annualized base salary of $609,000 for Mr. Schneider in this position. Any super bonus earned by Mr. Schneider under the Company Performance Category was prorated and allocated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer. Achievement of Super Bonus For Fiscal 2014, the Company’s enterprise adjusted operating income was at the 5% Super Bonus payout level, resulting in the following payouts to the NEOs under the Super Bonus Category. NEO Base Salary Total Maximum Bonus Potential (% of base salary) Super Bonus Payout (%) Super Bonus Earned / Payout ($) Glenn S. Lyon Up to 150% 5% Samuel M. Sato Up to 125% 5% Edward W. Wilhelm Up to 100% 5% Steven J. Schneider* Up to 100% 5% $10,000 *** Steven J. Schneider** Up to 125% 5% $12,688 *** Mark S. Landau Up to 100% 5% George S. Sanders Up to 100% 5% * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives.This base salary is prorated based on an annualized base salary of $300,000 for Mr. Schneider in this position. ** For Mr. Schneider in his former role as President and Chief Operating Officer.This base salary is prorated based on an annualized base salary of $609,000 for Mr. Schneider in this position. *** The aggregate bonus earned by Mr. Schneider under the Super Bonus Category was prorated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer.The aggregate bonus earned by Mr. Schneider amounted to $22,688, which consisted of $10,000 related to his role as Executive Vice President, Strategic Initiatives, and $12,688 related to his former role as President and Chief Operating Officer. 28 Achievement under EOBP14 NEO Maximum Company Performance Bonus Potential Company Performance Bonus Achieved Maximum Super Bonus Potential Super Bonus Achieved Total Maximum Bonus Potential Total Bonus Achieved / Payout Glenn S. Lyon Samuel M. Sato Edward W. Wilhelm Steven J. Schneider* *** Steven J. Schneider** *** Mark S. Landau George S. Sanders * For Mr. Schneider in his role as Executive Vice President, Strategic Initiatives.This base salary is prorated based on an annualized base salary of $300,000 for Mr. Schneider in this position. ** For Mr. Schneider in his former role as President and Chief Operating Officer.This base salary is prorated based on an annualized base salary of $609,000 for Mr. Schneider in this position. *** The aggregate bonus earned by Mr. Schneider under the EOBP14 was prorated based on the time Mr. Schneider served in the capacity of Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer.The aggregate bonus earned by Mr. Schneider amounted to $294,983, which consisted of $127,000 related to his role as Executive Vice President, Strategic Initiatives, and $167,983 related to his former role as President and Chief Operating Officer. Comparison to EOBP13 Achievement and Total Payouts The achievement and total payouts to the NEOs last year pursuant to the Company’s Fiscal 2013 Executive Officer Bonus Program (“EOBP13”), in comparison to the achievement and total payouts to the NEOs pursuant to the EOBP14 set forth directly above, were as follows: EOBP13 Achievement and Total Payouts NEO Maximum Company Performance Bonus Potential Company Performance Bonus Achieved Maximum Executive Team Bonus Potential * Executive Team Bonus Achieved * Maximum Super Bonus Potential Super Bonus Achieved Total Maximum Bonus Potential Total Bonus Achieved / Payout Glenn S. Lyon $0 $0 Samuel M. Sato $0 $0 Edward W. Wilhelm $0 $0 Steven J. Schneider $0 $0 Mark S. Landau $0 $0 George S. Sanders** $0 $0 * The Executive Team Bonus was not a category in the EOBP14. ** Mr. Sanders was not an NEO in Fiscal 2013. Long-Term Incentive Bonus Program Components and Award The Committee continued its Long-Term Incentive Bonus Program for Fiscal 2014, which is based on a three-year financial performance cycle of adjusted operating income that includes Fiscal 2014, Fiscal 2015, and Fiscal 2016 (“LTIB14”).The LTIB14 is a performance-based, at-risk element of the Company’s compensation program.The purpose of the LTIB14 is to focus executive management on long-term Company performance. Under the LTIB14, each of the NEOs is eligible to earn up to the target amount specified below if the Company achieves enterprise adjusted operating income of at least $468,700,000, cumulatively, over the three-year performance cycle.To the extent that enterprise adjusted operating income for the three-year performance cycle is less than the stated goal but is within 90% of such goal, or $421,830,000, then the bonus award amount will be one-half of the target amount.If cumulative adjusted operating income for the three-year performance cycle is less than 90% of the performance goal, then no bonus will be paid under the LTIB14. 29 For Mr. Lyon, the LTIB14 target amount was set at $225,000, for Mr. Sato and Mr. Schneider (in his role as President and Chief Operating Officer) at $150,000, and for Mr. Wilhelm, Mr. Schneider (in his role as Executive Vice President, Strategic Initiatives), Mr. Landau, and Mr. Sanders at $75,000.Potential award amounts under the LTIB14 for each NEO are also reflected in the Fiscal Year 2014 Grants of Plan-Based Awards Table on page 41. As disclosed in prior years’ proxy statements, the Committee established long-term incentive bonus plans for Fiscal 2012, Fiscal 2013, and Fiscal 2014 (“LTIB12”), and Fiscal 2013, Fiscal 2014, and Fiscal 2015 (“LTIB13”), each based on a three-year performance cycle with a specified cash bonus amount payable to each plan participant upon the Company’s achievement of certain financial performance goals over the applicable three-year cycle (all based on achieving a cumulative three year adjusted operating income goal). Potential awards under the LTIB12 and LTIB13 were described in the proxy statements filed with the SEC for the Company’s 2012 Annual Meeting of Shareholders and 2013 Annual Meeting of Shareholders, respectively. Achievement of LTIB12 and LTIB13 With respect to the LTIB12, the goal was for the Company to achieve adjusted operating income of at least $450,716,000, cumulatively, over the three-year performance period of Fiscal 2012, Fiscal 2013, and Fiscal 2014.If 100% of this goal was achieved, a payout of 100% of the bonus was to be paid to the executive officers, and if less than 100% but at least 90% was achieved, 50% of the bonus was to be paid.For the LTIB12, 50% of the incentive bonus was paid to the NEOs because the adjusted operating income for the performance period did not exceed the goal, but at least 90% of the goal was achieved.Specifically, Mr. Lyon received $112,500, Mr. Sato received $75,000, Mr. Schneider received $66,667, and Mr. Wilhelm and Mr. Sanders each received $37,500.Mr. Landau received a prorated payout in the amount of $29,167 from the LTIB12, as he was an executive officer of the Company for a period less than the entire three-year performance period. No incentive bonus amounts were paid under the LTIB13 during Fiscal 2014 because the three-year performance period of Fiscal 2013, Fiscal 2014, and Fiscal 2015 for that plan has not yet expired. Certification and Payout of EOBP14 and LTIB12 Bonuses All EOBP14 and LTIB12 compensation was paid after the end of Fiscal 2014 once the Committee evaluated the Company’s performance relative to the performance goals established at the beginning of Fiscal 2014 (for the EOBP14) and in Fiscal 2012 (for the LTIB12) and certified all bonus program payouts.At the request of the Committee, the Company’s Internal Audit Department reviewed and verified the EOBP14 and LTIB12 and the calculated payouts, and concluded that all bonus calculations were accurate and in accordance with the EOBP14 and LTIB12.As part of their duties under their respective committee Charters, the Audit Committee then reviewed and confirmed the achievement of the NEO’s EOBP14 and LTIB12 incentive compensation performance metrics and advised the Committee of the same, and subsequently the Committee reviewed (including Company performance goals and objectives and other appropriate and relevant factors) and approved the NEO’s compensation for Fiscal 2014.All EOBP14 and LTIB12 award amounts are reflected in the “Non-Equity Incentive Plan Compensation” column of the Summary Compensation Table on page 39.To remain eligible for the bonus awards under the EOBP14 and the LTIB12, generally, and subject to the terms of the employment agreements described below, the executive officer must remain employed during the term of the award in an eligible position with the Company. Stock-Based Awards The final performance-based and at-risk element of the Company’s compensation program is stock-based awards.The Committee believes that an appropriately balanced executive compensation structure must include a sufficient opportunity based on the value of Company equity.In this context, the Committee is of the opinion that Company equity provides an appropriately balanced performance-based and/or at-risk component, giving the executive officer a direct financial stake in the Company, and motivating executive officer efforts toward increasing overall Company value to the benefit of all shareholders of the Company.Before establishing the equity component of Fiscal 2014 executive officer compensation, the Committee considered data provided by Hay Group and recommendations from Company management. The Committee also considered the executive officer’s prior 30 performance, the importance of retaining the executive officer’s services, and the potential for the executive officer’s performance in helping the Company achieve long-term performance objectives.Company equity awards are determined at the beginning of the fiscal year, although equity awards may be granted at other times during the year in the event of a new hire, promotion, or other special circumstances. Components For Fiscal 2014, the Committee continued to implement certain recommendations provided by Hay Group and utilized a formula developed by the Committee in consultation with Hay Group by which it could more effectively provide a balanced equity component for the Company’s executive officers.Fiscal 2014 equity allocation for the executive officers was based primarily on the following two factors: · The total equity component of an eligible executive officer’s Fiscal 2014 annual compensation would be equal to a multiple of base salary, which varied by position based on a number of factors, including job sizing. · For each of the executive officers, the equity component was divided as follows: 30% constituted the dollar value of performance-based restricted stock for Fiscal 2014, 20% constituted the dollar value of time-based restricted stock for Fiscal 2014, and 50% constituted the dollar value of non-qualified stock option grants for Fiscal 2014.This continued the trend toward even greater performance-based compensation, as the percentage allotted to performance-based restricted stock remained 5% higher in Fiscal Year 2014 (30%, from 25%) than in certain previous years and the percentage allotted to time-based restricted stock remained 5% lower in Fiscal 2014 (20%, from 25%) than in certain previous years. For the Fiscal 2014 grants, the Committee awarded restricted stock and stock options pursuant to the terms of the 2009 Incentive Plan.The 2009 Incentive Plan authorizes a pool of 6,500,000 total Company shares that can be issued during the term of the 2009 Incentive Plan.As of the beginning of Fiscal 2014, 2,331,324 outstanding shares had been issued in prior years and, based on forfeited shares and unissued shares, 4,168,676 shares remained available for issuance.Therefore, when the Committee calculated the number of shares it intended to grant to executive officers in the form of restricted stock and stock options at the beginning of Fiscal 2014, it concluded that the remaining number of shares available for grant under the 2009 Incentive Plan was sufficient to meet its compensation objectives.The Committee’s methodology for determining the amount and allocation of Company equity as part of Fiscal 2014 executive officer compensation is more fully discussed below. Awards The Committee proceeded to award the performance-based restricted stock, time-based restricted stock, and non-qualified stock options for Fiscal 2014 on the date it determined the equity allocation portion for each NEO, which was April 1, 2013.It is the practice of the Committee to award and price the annual issuance of equity to the Company’s executive officers within the first three trading days of the trading window that immediately follows the Company’s annual earnings release.All equity awards granted to the NEOs during Fiscal 2014 are reflected in the Summary Compensation Table on page39 and the Fiscal Year 2014 Grants of Plan Based Awards Table on page 41. The restricted stock (performance-based and time-based) granted in Fiscal 2014 was restricted shares of the Company’s common stock.The stock options granted in Fiscal 2014 were non-qualified options to purchase shares of the Company’s common stock.The Company’s common stock entitles the holders thereof to one vote for each share. Vesting Schedule As with the restricted stock granted in previous years, the restricted stock (performance-based and time-based) granted in Fiscal 2014 will vest pursuant to a three-year cliff-vesting schedule, whereby 100% of the restrictions on all such restricted stock grants will lapse and the shares granted will vest on April 1, 2016 (subject to meeting the continued employment requirement described below and performance goals with respect to performance-based restricted stock).Generally, if an executive officer’s employment ends prior to vesting for any reason other than, with respect to time-based restricted stock, death, 31 disability, or retirement, all unvested shares of restricted stock are forfeited.Dividends, if any, are paid on all shares of restricted stock at the same rate as those received by all other shareholders of the Company (however, with respect to performance-based restricted stock, dividends are paid in shares and received only to the extent the performance goals are met).Executive officers have the right to vote shares of restricted stock. With respect to the time-based restricted stock grants, the executive officer will receive the underlying stock on the applicable vesting date as long as the executive is employed by the Company at all times from the grant date until the vesting date.In addition to continued employment, performance-based restricted stock vesting requires the executive to meet certain pre-established performance goals in order to receive the underlying stock on the vesting date.These performance goals are based on achieving a certain compounded annual growth rate with respect to net income over the performance period. The vesting schedule for stock options granted in Fiscal 2014 remains a tiered vesting schedule that spans four years with 10% of the total grant vesting after year one, 20% after year two, 30% after year three, and the remaining 40% after year four.The vesting dates for options granted remains the anniversary date of the initial grant.Generally, if an executive officer’s employment ends prior to a vesting date for any reason other than death, disability, or retirement, all unvested non-qualified stock options are forfeited.Executive officers have no right to vote or to receive dividends on shares of stock underlying options until after the exercise of such options. Company restricted stock and option awards granted as part of Fiscal 2014 annual compensation to NEOs, including vesting schedules, are reflected in the Fiscal Year 2014 Grants of Plan-Based Awards Table on page 41. Equity Awards to Samuel M. Sato On August 20, 2013, Samuel M. Sato, our President, Finish Line Brand, received a time-based restricted stock award of 31,822 shares of common stock and an award of 25,488 options under the 2009 Incentive Plan.This award was made to Mr. Sato due to his service to the Company and for retention purposes.The restricted stock and option shares awarded will each vest in one installment, in full, on August 31, 2017, subject to possible earlier forfeiture and other vesting exceptions, as described below.Pursuant to these provisions, if Mr. Sato suffers a termination of employment prior to August 31, 2017, all of the restricted stock and options awarded to him will be forfeited.However, if Mr. Sato suffers a termination of employment as a result of his termination by the Company without “Cause” (as defined in his employment agreement) (see “Potential Payments in the Event of Termination or a Change in Control” below), or as a result of Mr. Sato’s resignation for “Good Reason” (as defined below), then the restricted stock and options will vest as follows: (i) if such termination event occurs between 9/1/15 - 8/31/16, then 25% of the restricted stock and options will vest; (ii) if such termination event occurs between 9/1/16 - 8/31/17, then 50% of the restricted shares will vest; and (iii) if such termination event occurs after 8/31/17, then 100% of the restricted shares will vest.Notwithstanding the foregoing, all of the unvested restricted shares will automatically vest upon a termination of Mr. Sato’s employment by reason of either his “Retirement” (which, for purposes of the award, means a termination of employment on or after Mr. Sato reaches age 67), or his death or permanent disability.Mr. Sato is entitled to vote and receive dividends and distributions on the restricted stock shares. For purposes of Mr. Sato’s award, “Good Reason” means if, other than for Cause, any of the following has occurred: (i) any material diminution in Mr. Sato’s base compensation (except for across the board reductions for all similarly situated Company executives); (ii) a material change in the geographic location at which Mr. Sato must perform services; (iii) a material breach by the Company of Mr. Sato’s award agreement; or (iv) if a termination of Mr. Sato’s employment occurs within 30 days prior to or two years following a Change in Control (as defined in his employment agreement) (see “Potential Payments in the Event of Termination or a Change in Control” below), a material diminution in Mr. Sato’s authority, duties, or responsibilities.Certain notice and cure provisions apply in order for Mr. Sato to properly invoke a termination for Good Reason. 32 Equity Awards to Edward W. Wilhelm On July 9, 2013, Edward W. Wilhelm, our Executive Vice President, Chief Financial Officer received a time-based restricted stock award of 996 shares of common stock and an award of 3,583 options under the 2009 Incentive Plan.These awards were made in connection with Mr. Wilhelm taking on additional Company responsibilities in July 2009.Based on the additional responsibilities, Mr. Wilhelm’s annual base salary increased from $445,000 to $500,000.Thus, the restricted stock and option shares awarded were granted to align Mr. Wilhelm’s equity allocation for Fiscal 2014 with his increased annual base salary.These awards are subject to all terms and conditions of the Fiscal Year 2014 annual equity awards to executive officers of the Company, as set forth above under “Performance-Based and At-Risk Incentive Compensation – Stock-Based Awards,” except that the time-based restricted stock award will vest in one installment, in full, on July 9, 2016. On August 20, 2013, Mr. Wilhelm received a time-based restricted stock award of 17,418 shares of common stock and an award of 13,951 options under the 2009 Incentive Plan.This award was made to Mr. Wilhelm due to his service to the Company and for retention purposes.The restricted stock and option shares awarded will each vest in one installment, in full, on August 31, 2017, subject to possible earlier forfeiture and other vesting exceptions, as described below.Pursuant to these provisions, if Mr. Wilhelm suffers a termination of employment prior to August 31, 2017, all of the restricted stock and options awarded to him will be forfeited.However, if Mr. Wilhelm suffers a termination of employment as a result of his termination by the Company without “Cause” (as defined in his employment agreement) (see “Potential Payments in the Event of Termination or a Change in Control” below), or as a result of Mr. Wilhelm’s resignation for “Good Reason” (as defined below), then the restricted stock and options will vest as follows: (i) if such termination event occurs between 9/1/15 - 8/31/16, then 25% of the restricted stock and options will vest; (ii) if such termination event occurs between 9/1/16 - 8/31/17, then 50% of the restricted shares will vest; and (iii) if such termination event occurs after 8/31/17, then 100% of the restricted shares will vest.Notwithstanding the foregoing, all of the unvested restricted shares will automatically vest upon a termination of Mr. Wilhelm’s employment by reason of either his “Retirement” (which, for purposes of the award, means a termination of employment on or after Mr. Wilhelm reaches age 67), or his death or permanent disability.Mr. Wilhelm is entitled to vote and receive dividends and distributions on the restricted stock shares. For purposes of Mr. Wilhelm’s award, “Good Reason” means if, other than for Cause, any of the following has occurred: (i) any material diminution in Mr. Wilhelm’s base compensation (except for across the board reductions for all similarly situated Company executives); (ii) a material change in the geographic location at which Mr. Wilhelm must perform services; (iii) a material breach by the Company of Mr. Wilhelm’s award agreement; or (iv) if a termination of Mr. Wilhelm’s employment occurs within 30 days prior to or two years following a Change in Control (as defined in his employment agreement) (see “Potential Payments in the Event of Termination or a Change in Control” below), a material diminution in Mr. Wilhelm’s authority, duties, or responsibilities.Certain notice and cure provisions apply in order for Mr. Wilhelm to properly invoke a termination for Good Reason. Stock Ownership Guidelines The Board believes that the Company’s executive officers and directors should own and hold Company common stock to further align their interests with the interests of shareholders of the Company and to further promote the Company’s commitment to sound corporate governance.Therefore, effective March 1, 2011, the Board adopted minimum stock ownership guidelines applicable to all executive officers holding the position of Executive Vice President and higher and all non-employee directors.In the event a Director also serves as an executive officer, the Director is subject to the specific executive officer stock ownership guidelines instead of the guidelines which apply specifically to directors. For purposes of meeting the guidelines, shares of Company common stock owned directly, shares owned indirectly by a spouse, minor child, domestic partner, or a trust, shares obtained through Company retirement plans, and time-based restricted stock are included as qualifying shares which count toward the satisfaction of the guidelines.The Committee is responsible for monitoring and enforcing the guidelines and has the authority to modify the guidelines in its discretion.The Committee, in its discretion, may waive the guidelines as applied to Directors if compliance would create severe hardship, require a Director to retain stock after vesting which the Director would otherwise sell to pay resulting income tax obligations, require a Director to purchase stock on the open market, or prevent a Director from complying with a court order or settlement agreement.As applied to 33 executive officers, the Committee may waive the guidelines if compliance would create severe hardship or prevent an executive officer from complying with a court order or settlement agreement.Following are descriptions of specific provisions of the stock ownership guidelines that apply separately to executive officers and directors. Executive Officer Guidelines The guidelines require each executive officer covered by the guidelines to own Company common stock in an amount not less than a multiple of the executive officer’s base salary.The currently applicable multiples are as follows: (i) for the Chief Executive Officer, three times (3x) base salary; (ii) for the President, two times (2x) base salary; and (iii) for each Executive Vice President level officer and higher, including if and as applicable, the Chief Financial Officer and Chief Business Development Officer, one times (1x) base salary.Total stock ownership by each executive officer is calculated as of the first day of each of the Company’s fiscal years based on the base salary then applicable to the individual, and the average per share closing price of the Company’s common stock over the prior fiscal year.The Company’s goal is for each newly-appointed executive officer to achieve the minimum ownership level within five years of first becoming an executive officer covered by the guidelines or, for those individuals who were already covered by the guidelines as of the effective date of the guidelines, by March 1, 2016.In the event an executive officer’s base salary increases, the individual will have five years from the time of the increase to meet the stock ownership guidelines with respect to the increase. Director Guidelines The guidelines require each non-employee Director to own Company common stock in an amount not less thanthree times (3x) the Director’s annual cash retainer.Total stock ownership by each Director is calculated as of the first day of each of the Company’s fiscal years based on the annual cash retainer then applicable to the Director, and the average per share closing price of the Company’s common stock over the prior fiscal year.The Company’s goal is for each newly-elected Director to achieve the minimum ownership level within three years of first becoming a Director or, for those individuals who were already serving on the Board as of the effective date of the guidelines, by March 1, 2014.In the event a Director’s cash retainer increases, the Director will have three years from the time of the increase to meet the stock ownership guidelines with respect to the increase.As of March 1, 2014, all Directors were in compliance with the established minimum ownership level. Perquisites It is the Company’s practice not to provide perquisites to its NEOs other than minimal perquisites to the Chief Executive Officer and the President.Prior to Fiscal 2013, the Company only provided perquisites to the Chief Executive Officer.However, for Fiscal 2013 and after, the Committee determined the Company’s President also should be eligible to receive minimal perquisites.In this regard, for Fiscal 2014, the Company paid Mr. Lyon’s annual country club membership dues and also provided Mr. Lyon with a vehicle allowance.The amounts paid to Mr. Lyon for these perquisites are reflected in the column entitled “All Other Compensation” of the Summary Compensation Table on page 39.In addition, Mr. Lyon and Mr. Sato are entitled to personal usage of the Company aircraft, up to a maximum of ten hours per year each for personal use.Mr. Schneider was entitled to personal usage of the Company aircraft, up to a maximum of ten hours per year each for personal use, when he served as President and Chief Operating Officer of the Company.The amounts attributable to those executive officers for that perquisite are reflected in the column entitled “All Other Compensation” of the Summary Compensation Table on page 39. Employment Agreements The Company remains a party to employment agreements, as amended, with Mr. Lyon, Mr. Sato, and Mr. Wilhelm, and an employment agreement with Mr. Landau.The terms of these employment agreements remain generally consistent for each NEO, and obligate the Company to make certain payments to the executive officer in certain termination events (where payment formulas vary by executive officer position, except in the event of a change in control in which the formula is the same).The Company maintains these agreements as a means of remaining competitive, focusing each such executive officer on shareholder interests when considering strategic alternatives, restricting executive officers from competing in certain situations, and providing income protection in the event of involuntary loss of employment.Information regarding applicable payments to each NEO under such 34 agreements and in certain termination events is provided in the section entitled “Potential Payments in the Event of a Termination or a Change in Control” beginning on page 48. Retirement Agreement of Steven J. Schneider.As previously disclosed, on June 27, 2013, Steven J. Schneider resigned from his positions as President and Chief Operating Officer and assumed the role of Executive Vice President, Strategic Initiatives, effective July 1, 2013.In connection with this, Mr. Schneider entered into a Retirement Agreement.Under the Retirement Agreement, Mr. Schneider will remain employed by the Company through April 5, 2015, at which time he will retire.In conjunction with his Retirement Agreement, Mr. Schneider’s Amended and Restated Employment Agreement, dated December 31, 2008, as amended on February 25, 2010 and February 28, 2011, was terminated effective June 30, 2013.Pursuant to the Retirement Agreement, Mr. Schneider’s base salary was set at $300,000.The Company agreed to pay Mr. Schneider bonus amounts earned under the EOBP14, EOBP for Fiscal 2015, LTIB12, LTIB13, LTIB14, and LTIB for Fiscal 2015, with such bonus amounts to be prorated based on time employed as Executive Vice President, Strategic Initiatives, versus President and Chief Operating Officer, as applicable.In addition, restricted stock and option awards made to Mr. Schneider remained subject to the same vesting requirements as were currently in effect pursuant to the applicable award agreements, except that any restricted stock grants made in Fiscal 2015 were to be time-based awards and were to comprise 20% of Mr. Schneider’s equity grants for such year, with the balance of the grant to be comprised of options, and any unvested time-based restricted stock and options will vest 60 days following Mr. Schneider’s retirement date.In the Retirement Agreement, Mr. Schneider agreed to a general release of claims he may have against the Company.The Company filed a copy of the Retirement Agreement as Exhibit 10.1 to the Company’s Form 10-Q for the quarter ended June 1, 2013, which is incorporated by reference herein. Retirement Agreement of George S. Sanders. George S. Sanders, former Executive Vice President, Real Estate and Store Development, retired from the Company effective October 31, 2013.Previously, Mr. Sanders entered into a Retirement Agreement on June 28, 2013.In conjunction with his Retirement Agreement, Mr. Sanders’ Amended and Restated Employment Agreement, dated December 31, 2008, as amended on February 25, 2011, was terminated effective June 28, 2013.Pursuant to his Retirement Agreement, Mr. Sanders’ base salary of $375,000 remained the same through the date of his retirement.The Company agreed to pay Mr. Sanders the full bonus amounts earned under the EOBP14 and LTIB12, and a lump sum cash payment equal to 14 months’ base salary payable on the 45th day following Mr. Sanders’ retirement.In addition, restricted stock and option awards made to Mr. Sanders remained subject to the same vesting requirements as were currently in effect pursuant to the applicable award agreements, except that vesting was accelerated to December 15, 2013 on 50% of his time-based restricted stock (totaling 1,737 shares) due to vest in March 2014, and on 50% of his options (totaling 8,430 options) due to vest in March and April of 2014.Mr. Sanders also is entitled to certain health insurance benefits for up to 18 months following October 31, 2014.In the Retirement Agreement, Mr. Sanders agreed to a general release of claims he may have against the Company. Qualified Deferred Compensation The Company maintains The Finish Line, Inc. Profit Sharing and 401(k) Plan (“401(k) Plan”), which is a defined contribution plan qualified under Sections 401(a) and 401(k) of the Code.All employees of the Company age 21 and older, including each of the NEOs, are eligible to participate in the 401(k) Plan upon meeting certain qualifications.Effective January 1, 2012, the Company amended the 401(k) Plan to qualify as a safe harbor plan. The 401(k) Plan provides that participants may elect to contribute a portion of their compensation to the Plan up to a maximum annual amount of $17,500 per participant.Participants age 50 and over may elect to contribute an additional $5,500 of their compensation annually.The Company makes matching contributions for each participant dollar for dollar on the first 3% of a participant’s compensation contributed and then fifty cents per dollar on the next 2% of compensation contributed, which would yield a maximum 4% annual Company match.Matching contributions made by the Company on behalf of the NEOs are reflected in the Summary Compensation Table on page 39. Participants are permitted to make withdrawals from the 401(k) Plan upon reaching the age of 59½.Participants are allowed to choose from a variety of investment vehicles in which to invest their 401(k) Plan contributions and, in the absence of a choice by a participant, 401(k) Plan contributions are invested in target date retirement funds. 35 Non-Qualified Deferred Compensation The Company also maintains The Finish Line, Inc. Non-Qualified Deferred Compensation Plan (“NQDC Plan”).The purpose of the NQDC Plan is to offer certain officers and key employees of the Company the opportunity to defer additional compensation.The Committee administers the NQDC Plan and determines which individuals are eligible to participate in it.Each NEO of the Company, except for Mr. Landau and Mr. Sanders, has participated in the NQDC Plan. Under the NQDC Plan, a participant is eligible to defer a percentage of his or her compensation (up to a maximum of 80%) on a pre-tax basis.Participants were entitled to matching Company contributions for deferrals made under the NQDC Plan prior to January 1, 2012.However, effective January 1, 2012, additional Company matching contributions on deferrals are no longer made.The Company did not make any matching contributions under the NQDC Plan on behalf of the NEOs during Fiscal 2014. Incentive Plans 2002 Stock Incentive Plan On April 25, 2002, the Board approved the 2002 Stock Incentive Plan of The Finish Line, Inc. (the “2002 Plan”), which became effective upon approval by the Company’s shareholders on July 18, 2002.The 2002 Plan was amended and restated on July 21, 2005, and further amended on December 20, 2006, July 17, 2008, and July 23, 2009.The purpose of the 2002 Plan was to enable the Company to attract, retain, and motivate its directors, officers, and employees and to further align their interests with those of the Company’s shareholders by providing for or increasing the proprietary interest of the directors, officers, and employees.The Committee administers the 2002 Plan. No awards have been granted under the 2002 Plan since April 14, 2009.As a result of the adoption of the Company’s 2009 Incentive Plan (described below) on July 23, 2009, the 2002 Plan is no longer available for use to grant new awards, other than awards granted solely from shares returned to the 2002 Plan by forfeiture after July 23, 2009.Pursuant to previous awards, as of March 1, 2014 there were no outstanding shares of unvested incentive stock and there were stock options for 347,702 shares of common stock outstanding under the 2002 Plan.In any event, no further awards are permitted to be granted under the 2002 Plan. 2009 Incentive Plan On April 23, 2009, the Board approved the 2009 Incentive Plan, which became effective upon approval by the Company’s shareholders on July 23, 2009.The purposes of the 2009 Incentive Plan are to foster and promote the long-term financial success of the Company and to materially increase shareholder value by motivating performance through incentive compensation.The 2009 Incentive Plan is also intended to encourage participant ownership in the Company, attract and retain talent, and enable participants to participate in the long-term growth and financial success of the Company.The Committee administers the 2009 Incentive Plan, but any action that may be taken by the Committee may instead be taken solely by the full Board.Awards available under the 2009 Incentive Plan include incentive stock options, restricted stock, performance awards, non-qualified stock options, stock appreciation rights, deferred stock, and bonus awards. Pursuant to the 2009 Incentive Plan, a total of 6,500,000 shares of common stock have been reserved for issuance for awards.Of the 6,500,000 shares reserved, the maximum number of shares which may be used for awards other than stock options or stock appreciation rights is 2,500,000 shares.The maximum number of shares available for issuance under the 2009 Incentive Plan, as well as the exercise or settlement prices of awards, will be adjusted to reflect certain events, such as a stock dividend, stock split, combination of shares, recapitalization, or reorganization.Upon the approval of the 2009 Incentive Plan by the Company’s shareholders on July 23, 2009, the 2002 Plan immediately ceased to be available for the grant of new awards, other than (i) awards granted solely from shares returned to the 2002 Plan by forfeiture after July 23, 2009, and (ii) the exchange of the Company’s Class A Common Shares subject to unvested incentive stock awards for Class B Common Shares.On July 20, 2012, all the Company’s Class B Common Shares were converted into an equal number of Class A Common Shares and the Company’s dual class stock structure was eliminated.The 2009 Incentive Plan will remain in effect until expiration 36 or earlier termination by the Company or when all shares available for award under the 2009 Incentive Plan have been granted.No incentive stock options may be granted after July 23, 2019.Eligibility to participate in the 2009 Incentive Plan is limited to (i) current and prospective employees of the Company and certain affiliates, (ii) consultants or advisors to the Company and certain affiliates, and (iii) current or prospective non-employee members of the Board and certain affiliates. During Fiscal 2014, 324,927 shares of restricted stock and options to purchase 700,811 shares of common stock were granted under the 2009 Incentive Plan.As of March 1, 2014, 3,513,760 shares of common stock remain available for issuance pursuant to future awards under the 2009 Incentive Plan. The Board has approved certain amendments to the 2009 Incentive Plan, embodied in the Restated 2009 Plan, and recommended the Restated 2009 Plan for approval by the Company’s shareholders.For a description of the amendments embodied in the Restated 2009 Plan see “Approval and Adoption of The Finish Line, Inc. 2009 Incentive Plan, as Amended and Restated,” beginning on page59 below. Tax, Accounting, and Risk Assessment To the extent readily determinable, the Committee takes into consideration the accounting and tax treatment of the various aspects of the Company’s executive compensation structure.The Company’s executive compensation plans are designed so that if the Committee so chooses, certain elements of compensation could be deductible under Section 162(m) of the Code.Since some types of compensation payments and their deductibility depend upon factors outside of the Committee’s or the Company’s control and because interpretations and changes in the tax laws and other factors beyond the Committee’s control may affect the deductibility of compensation, among other reasons, the Committee will not necessarily limit executive compensation to that which is deductible under applicable provisions of the Code.The Committee will consider various alternatives to preserving the deductibility of compensation payments and benefits to the extent reasonably practicable and only to the extent consistent with its compensation objectives and strategy. Beyond what the Sarbanes-Oxley Act of 2002, as amended (“SOX”), requires, or except as to the Company’s Chief Executive Officer and Chief Financial Officer under applicable SOX requirements or otherwise, the Company does not currently have a policy requiring a specific course of action with respect to compensation adjustments following later restatements of financial results.Under those circumstances, the Committee would evaluate whether adjustments, including implementation of recoupment procedures, are appropriate based upon the facts and circumstances surrounding the restatement and existing laws. Section 409A of the Code governs the timing of deferrals and form of payment under the Company’s NQDC Plan.The Committee believes that the Company has been operating the NQDC Plan in good faith compliance with Code Section 409A. The Committee has reviewed with Company management the overall design and operation of compensation arrangements for the purpose of determining whether such programs might encourage inappropriate risk-taking that would be reasonably likely to have a material adverse effect on the Company.Both the Committee and Company management thoroughly evaluated the Company’s compensation plans, programs, and policies and any related risks which would be reasonably likely to have a material adverse effect.In setting and monitoring executive compensation for the fiscal year, the Committee, during most or all of its quarterly meetings, identified potential risks to the Company as part of its review.The Committee then evaluated such risks and the possible effect on the Company and subsequently discussed such items on various occasions with the Committee’s outside executive compensation consultant, Hay Group, and with Company management.As part of the Committee’s discussion with Company management, a review of the overall design and operation of executive compensation arrangements and analysis of any programs which might encourage inappropriate risk-taking by the Company were carried out.In addition, Company management presented to the Committee its own internal assessment of both executive and non-executive compensation, which was developed over a series of management meetings, and potential related risks, and further discussed and evaluated with the Committee the risks identified.After this evaluation process and a final analysis, the Committee concluded that the Company’s overall compensation plans and its related programs and policies, considered as a whole, did not create, and are not reasonably likely to have, any material adverse effect on the Company. 37 Throughout Fiscal 2014, both the Committee and Company management had controls and processes in place, outside of regularly scheduled meetings, in order to identify and track compensation related issues, including potential risks to the Company, on an ongoing basis.The Committee and Company management were effectively and readily able to recognize, discuss, and evaluate potential risks at their regular meetings, thus leading the Committee and Company management to be especially cognizant of potential compensation related risks to the Company continuously throughout the year. Transactions With Related Persons In accordance with the Company’s Audit Committee Charter, the Audit Committee maintains responsibility for reviewing and approving any transactions with related persons.Pursuant to the Company’s Related Persons Transaction Policies and Procedures, the Audit Committee reviews the material facts of all interested transactions and either approves or disapproves of the entry into such a transaction in advance.Interested transactions are those transactions, arrangements, or relationships in which (i) the aggregate amount involved will or may be expected to exceed a pre-established dollar threshold in any calendar year, (ii) the Company is a participant, and (iii) an executive officer, director, or nominee for election as a Director of the Company, greater than 5% beneficial owner of the Company’s stock, or an immediate family member of any of the foregoing (each, a “related person”) has or will have a direct or indirect material interest.In determining whether to approve or disapprove an interested transaction, the Committee takes into account, among other factors, whether the interested transaction is on terms no less favorable than terms generally available to an unaffiliated third-party under the same or similar circumstances and the extent of the related person’s interest in the transaction.The Company did not enter into any material financial transactions with any related person during Fiscal 2014.If any such material interested transaction were contemplated, the terms of the transaction would be reviewed and approved by the Audit Committee prior to the Company entering into such transaction. Compensation Committee Interlocks and Insider Participation Members of the Compensation Committee have no interlocks or insider participation, and no member is or has been a former employee or officer of the Company. Compensation Committee Report The Compensation Committee of the Company’s Board has reviewed and discussed the foregoing Compensation Discussion and Analysis with Company management and based on such review and discussion, has recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement and incorporated by reference into the Company’s Annual Report on Form 10-K for Fiscal 2014. This report is respectfully submitted by the members of the Compensation Committee set forth below: Catherine A. Langham, Chair Dolores A. Kunda Norman H. Gurwitz Richard P. Crystal 38 SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus(1) Stock Awards(2)(3) Option Awards(4) Non-Equity Incentive Plan Compensation(5) All Other Compensation Total Glenn S. Lyon $ $
